 Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 1 of 84 Page ID
                                  #:3331


 1    JASON M. FRANK (190957)
      ANDREW D. STOLPER (205462)
 2    SCOTT H. SIMS (234148)
      FRANK SIMS & STOLPER LLP
 3    19800 MacArthur Blvd., Suite 855
      Irvine, CA 92612
 4    Telephone: (949) 201-2400
      Facsimile: (949) 201-2405
 5
      FRANKLIN D. AZAR (pro hoc vice)            CHARLES E. SCHAFFER (pro hoc vice)
 6    FRANKLIN D. AZAR & ASSOCIATES,             LEVIN SEDRAN & BERMAN
      P.C.                                       510 Walnut Street, Suite 500
 7    14426 East Evans Avenue                    Philadelphia, PA 19106
      Aurora, CO 80014                           Telephone: (215) 592-1500
 8    Telephone: (303) 757-3300                  Facsimile: (215) 592-4663
      Facsimile: (303) 759-5203
 9
10   Attorneys for Plaintiffs, the Proposed Class and Subclass
11

12                          UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14

15   ARMANDO HERRERA, EDUARDO                    Case No.: 8:18-cv-00332-JVS-MRW
     SALCEDO, DENA LUCERO,
16   FREDERICK BROWN, VANITY
     ARRINGTON, KASHIF Z. AWAN,                  DECLARATION OF JASON M.
17   GRETTA CARTER, JAMES ATKINS,                FRANK IN SUPPORT OF
     ILKA ROBINSON-EATON, JANET                  UNOPPOSED MOTION FOR
18   CORPES, TERRI JONES, HEIDI                  PRELIMINARY APPROVAL OF
     HUMPHREYS, RIA MARTEINS, BRIAN              NATIONWIDE CLASS ACTION
19   T. SWEENEY, NAKECIA M. DEAN, and            SETTLEMENT
     VON GRIFFIN each individually and on
20   behalf of all others similarly situated,
                                                 Date:           June 14, 2021
21                      Plaintiffs,              Time:           1:30 p.m.
                                                 Courtroom:      10C
22   vs.
23 WELLS FARGO BANK, N.A. D/B/A
   WELLS FARGO DEALER SERVICES,
24 INC., and WELLS FARGO &
   COMPANY,
25
                        Defendants.
26

27

28
                                            1
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
 Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 2 of 84 Page ID
                                  #:3332


 1                         DECLARATION OF JASON M. FRANK
 2   I, Jason M. Frank, declare as follows:
 3         1.     I am an attorney at law duly licensed to practice before this Court, all the
 4   courts of the State of California, and other courts. I am a partner at Frank Sims & Stolper
 5   LLP and represent the above-referenced Plaintiffs in this action against Defendants Wells
 6   Fargo Bank, N.A. and Wells Fargo & Company (collectively “Wells Fargo”). I submit
 7   this declaration in support of Plaintiffs’ Unopposed Motion For Preliminary Approval
 8   (“Motion”). I have personal knowledge of the facts set forth below, unless stated on
 9   information and belief, and if called as a witness, I would testify competently thereto.
10         2.     Unless otherwise defined, capitalized terms in this Declaration shall have
11   the same meaning as those used in the Settlement Agreement attached to the Motion as
12   Exhibit 1.
13                        QUALIFICATIONS AS CLASS COUNSEL
14         3.     In May 2016, I, along with my partners Scott Sims and Andrew Stolper,
15   formed the law firm, Frank Sims & Stolper LLP (“FSS”). FSS is a litigation firm that
16   specializes in handling complex commercial litigation, consumer and employment class
17   actions and white-collar criminal defense matters.
18         4.     I was previously an equity partner at Paul Hasting Janofsky & Walker, LLP
19   (“Paul Hastings”) based in Los Angeles, California. At Paul Hastings, I was one of the
20   leaders of the firm’s global class action practice group. I received my J.D. degree from
21   the University of Michigan in 1997 and my B.A. from the University of Michigan in
22   1994. I have been a member of the editorial board for Lexis/Nexis legal publications
23   since 1999. I have also served as a member of the Board of Governors for the Association
24   of Business Trial Lawyers (“ABTL”), Los Angeles Chapter.
25         5.     My partner, Andrew D. Stolper, was formerly an Assistant United States
26   Attorney (“AUSA”) for the Central District of California and an associate at Irell &
27   Manella LLP. He was formerly in charge of white-collar prosecutions in Orange County
28   and a member of the Enron Taskforce. For his service, Mr. Stolper was awarded the
                                            2
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
 Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 3 of 84 Page ID
                                  #:3333


 1   Attorney General Award for Exceptional Service, the highest honor bestowed by the
 2   Department of Justice to its prosecutors. He graduated Order of the Coif from the
 3   University of Southern California Law School in 1999 and received his B.A. degree from
 4   The George Washington University in 1996.
 5         6.     My other partner, Scott H. Sims, was formerly a non-equity partner at a
 6   litigation firm in Newport Beach, California and an associate at Paul Hastings. Mr. Sims
 7   obtained his J.D. degree from Harvard Law School in 2004, and his B.A., summa cum
 8   laude, from Southern Methodist University in 2001. Mr. Sims has been repeatedly named
 9   a Southern California Rising Star by Super Lawyers Magazine.
10         7.     In my practice, I specialize in representing both plaintiffs and defendants in
11   complex litigation and consumer class actions. In my class action defense practice, I
12   represent fortune 500 companies, such as AT&T, and major private corporations, such
13   as L.A. Fitness. In my plaintiff practice, I have obtained verdicts and settlements totaling
14   over $500,000,000.00 in the last ten years.
15         8.     A representative sample of our firm’s recent class action matters include the
16   following:
17                a.     The Mercedes-Benz SUV Class Action. Our firm served as lead
18   counsel representing a nationwide class of consumers against Mercedes-Benz for failing
19   to disclose a design defect in its seat heaters (in certain SUV models) that could cause
20   the seat heaters to overheat, smoke and burn a hole through the seat while the driver was
21   operating the vehicle. This Court approved a class action settlement in that matter with
22   a total value of over $85 million.
23                b.     Wall v. Hewlett-Packard. Our firm served as the lead lawyers
24   representing a class of California employees against Hewlett-Packard (“HP”) for failing
25   to pay sales commissions on a timely basis in accordance with California law, including
26   alleged violations of California Labor Code §§ 201, 202 and 203. We litigated the case
27   with Franklin D. Azar & Associates, APC our co-counsel in the present matter. The
28   Court granted class certification over the opposition of HP. After nearly a decade of
                                            3
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
 Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 4 of 84 Page ID
                                  #:3334


 1   litigation, the case settled a few weeks before trial. The settlement included a $25 million
 2   settlement fund, $75 million in technological investments to ensure the timely processing
 3   of sales commissions and a multi-million-dollar PAGA penalty to the State of California.
 4                c.     Ybarra v. Supplemental Income Trust Fund. Our firm served as
 5   lead counsel in a nationwide ERISA class action involving one of the largest multi-
 6   employer 401(k) plans in the United States. We litigated the case with Franklin D. Azar
 7   & Associates, APC, our co-counsel in the present matter. This was the first “excessive
 8   fee” case brought against a multi-employer 401(k) plan.            This Court approved a
 9   nationwide class action settlement in that matter for the full policy limits of $8.75 million,
10   along with corrective measures to prevent excessive fees in the future.
11                d.     Birbrower v. Quorn Foods.           Our firm served as lead counsel
12   representing a nationwide class of consumers against Quorn Foods, Inc., a manufacturer
13   of vegetarian and vegan food products.           The case involved claims that Quorn
14   misleadingly advertised the main ingredient in its products (mycoprotein) as being “like
15   a mushroom, truffle or morel” when the ingredient was actually fermented mold. The
16   case was filed after a child with severe mold allergies died after consuming the product.
17   The case settled with Quorn agreeing to provide 4 years-worth of full refunds to
18   consumers and to prominently disclose on its packaging that Quorn products contain
19   mold.
20                e.     Rubin-Knudsen v. Arthur J. Gallagher & Co. Our firm served as
21   lead counsel in a California class action against Gallagher for misclassifying its Client
22   Service Managers as exempt from federal and state overtime laws. The case settled for
23   $8 million, along with a PAGA penalty to the State of California.
24                f.     The Anthony Pellicano Wiretapping Litigation. Our firm served
25   as lead counsel representing AT&T in a putative class action and 18 individual lawsuits
26   in state and federal court concerning the wiretapping scheme perpetrated by convicted
27   private investigator Anthony Pellicano. On behalf of AT&T, we defeated 12 of the
28
                                            4
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
 Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 5 of 84 Page ID
                                  #:3335


 1   individual lawsuits via dispositive motions and secured favorable settlements in the
 2   proposed class action and remaining individual lawsuits.
 3          9.    A representative sample of my cases prior to forming FSS include the
 4   following:
 5                a.     The Eden Memorial Park Cemetery Class Action. I was one of
 6   the lead lawyers representing over 25,000 families in a certified class action against
 7   Service Corporation International (“SCI”) – the largest owner and operator of cemeteries
 8   in the United States. Mr. Sims also represented the class in this matter. The case involved
 9   a Jewish cemetery in Los Angeles where employees were ordered to break burial vaults
10   in neighboring graves in order to make new graves fit. The certified claims were based
11   on the theory that SCI had a duty to disclose this practice to families prior to purchase,
12   and its failure to do so constituted fraud and a violation of the Consumer Legal Remedies
13   Act (the “CLRA”) and California Business & Professions Code section 17200 et. seq.
14   (the “UCL”). The case was featured on 60 Minutes and CNN. The case settled in the
15   fourth week of a class action jury trial for $80.5 million.
16                b.     The LA Fitness Class Actions. I served as lead counsel representing
17   LA Fitness in a number of class actions across the country, including a nationwide class
18   action in Pennsylvania.       The cases involved various challenges to LA Fitness’
19   membership terms and billing and cancellation practices, including claims for fraud and
20   violation of consumer protection statutes. Based on a favorable ruling we obtained on
21   behalf of LA Fitness, the class action was named one of the 10 most significant cases of
22   2012. (www.classactioncounermeasures.com_the-ten-most-significant-cases-of-2012.)
23                c.     The GE Healthcare EBT Scanner Litigation. I served as lead
24   counsel representing GE Healthcare in a number of consumer actions across the country
25   relating to claims that GE Healthcare fraudulently failed to disclose its plans to stop
26   supporting electron beam medical scanners. I obtained judgments in GE Healthcare’s
27   favor in all of the cases, including a defense verdict after a three-month jury trial in Santa
28   Barbara, California.
                                            5
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
 Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 6 of 84 Page ID
                                  #:3336


 1         10.    The partners at FSS have extensive experience in handling class actions and
 2   complex litigation. FSS, along with our co-counsel Franklin D. Azar & Associates, APC
 3   (“FDA”) and Levin Sedran & Berman (“LSB”), have been and are committed to
 4   vigorously prosecuting the claims in this action on behalf of the proposed Class and have
 5   the financial resources and personnel to do so.
 6                                       THE LAWSUIT
 7         11.    This lawsuit was filed on February 27, 2018. (Dkt. 1.) The case concerns
 8   Wells Fargo’s practice of not refunding unearned GAP fees after a customer pays off
 9   their Finance Agreement before the original maturity date (an “Early Payoff”). Wells
10   Fargo contends it is not responsible for issuing these refunds, and customers are required
11   to seek the refunds from the original auto dealerships that sold them their vehicles (the
12   “Dealers”) or the third-party administrators identified in their GAP Agreements (the
13   “GAP Administrators”). Plaintiffs contend that Wells Fargo has a contractual obligation
14   to issue the refunds as the assignee of the GAP Agreements. Plaintiffs also contend that
15   at least thirteen (13) States have statutes requiring Wells Fargo to automatically issue the
16   refunds after an Early Payoff (the “State Refund Laws”).
17         12.    This case has been hotly contested by the Parties over the last three-plus
18   years of litigation. We engaged in substantial discovery including, but not limited to:
19                a.     Reviewing and analyzing over a million of pages of documents and
20   electronic records produced by Wells Fargo throughout the litigation, including document
21   productions on the following dates: December 3, 2018, March 28, 2019, April 16, 2018,
22   May 7, 2019, June 10, 2019, June 27, 2019, August 6, 2019, September 10, 2019, October
23   21, 2019, October 25, 2019, November 4, 2019, December 18, 2019, January 24, 2020,
24   February 17, 2020, June 23, 2020, June 26, 2020, July 15, 2020, July 17, 2020, July 23,
25   2020, August 25, 2020, September 29, 2020, December 1, 2020, and December 10, 2020;
26                b.     Reviewing and analyzing data for over 1.8 million Wells Fargo
27   customers with GAP Agreements who paid off their finance agreements early during the
28   time period August 31, 2012 through September 15, 2018;
                                            6
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
 Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 7 of 84 Page ID
                                  #:3337


 1                c.     Subpoenaing and reviewing thousands of pages of documents from
 2   third-party Dealers and GAP Administrators;
 3                d.     Subpoenaing and reviewing hundreds of pages of documents
 4   produced by Wells Fargo to government agencies, including defeating a motion for a
 5   protective order filed in Pennsylvania by Wells Fargo concerning those documents;
 6                e.     Taking eight (8) depositions of various witnesses across the country,
 7   including Wells Fargo management, GAP Administrators and Dealers;
 8                f.     Defending a Class Representative deposition (James Atkins);
 9                g.     Contacting and interviewing hundreds of Wells Fargo customers as
10   part of a Court sanctioned sampling project;
11                h.     Responding to 143 special interrogatories (not including subparts) and
12   306 requests for admissions;
13                i.     Serving and compelling responses from Wells Fargo to 227 special
14   interrogatories and 862 requests for admissions;
15                j.     Working with Congressional Representatives and Attorney Generals
16   throughout the United States investigating Wells Fargo about its practices concerning
17   GAP; and
18                k.     Reviewing and analyzing thousands of GAP form contracts to
19   demonstrate uniformity amongst the agreements and the ability to manage differences in
20   a class action setting.
21         13.    As the docket reflects, the Parties also engaged in substantial motion practice
22   before Magistrate Judge Michael R. Wilner concerning discovery issues and contacts
23   with putative class members. (See, e.g. Dkt. 57-63, 86-87, 109-110, 115-116, 128-130,
24   132-134, 137-138, 142, 147-149, 151-152, 156-157, 159, 171, 177-178.)
25         14.    The Parties also engaged in important motion practice before this Court,
26   including Wells Fargo’s motion to dismiss, Wells Fargo’s motion to strike the nationwide
27   class allegations, Wells Fargo’s motion to compel arbitration and Plaintiffs’ request for a
28   “Bellwether Class” procedure. The legal issues in this case have been extensively briefed
                                            7
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
 Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 8 of 84 Page ID
                                  #:3338


 1   by the Parties. The Court’s rulings on Wells Fargo’s motions and Plaintiffs’ request for
 2   a “Bellwether Class” procedure provided the Parties with guidance regarding the
 3   strengths and weaknesses of their claims and defenses.
 4         15.      On September 1, 2020, the Court granted in part and denied in part Wells
 5   Fargo’s motion to dismiss the operative First Amended Complaint (“FAC”), with leave
 6   to amend to file a Second Amended Complaint and denied Wells Fargo’s motion to strike
 7   the nationwide class allegations. (Dkt. 179.) After those rulings, Plaintiffs conducted
 8   additional discovery to address issues raised in the Court’s rulings. Most notably,
 9   Plaintiffs took the depositions of the GAP Administrators who drafted the GAP
10   Agreements for two of the named plaintiffs whose claims were dismissed with leave to
11   amend (Gretta Carter and James Atkins). Plaintiffs’ counsel believes those depositions
12   provided facts supporting their disproportionate forfeiture theories (one of the bases upon
13   which the Court granted leave to amend) and provided grounds for the Court to revisit its
14   previous rulings when it considered Plaintiffs’ Second Amended Complaint.
15         16.      For example, in its motion to dismiss ruling, the Court found that some of
16   the GAP Agreements (including Gretta Carter’s) required a written request for a refund
17   as a condition precedent for the refund. (Dkt. 179, p. 8.) The Court recognized Plaintiffs’
18   argument that the checks or wire transfers that Plaintiffs sent to Wells Fargo as part of
19   the Early Payoff could potentially constitute sufficient notice to satisfy this condition
20   precedent. (Id.) However, the Court expressed the view that “even if the payoffs could
21   constitute written refund requests . . . [n]one of [the contracts] state the written refund
22   requests can be made to the assignee, Wells Fargo.” (Id. at 8-9.) The GAP Administrator
23   who drafted Gretta Carter’s GAP Agreement admitted that his company’s contract forms
24   were intended to expressly provide that the written request could be made to the assignee
25   (Wells Fargo) and that notice of the early payoff would trigger the refund obligation. A
26   copy of the relevant excerpts of the deposition testimony is attached as Exhibit 1 and set
27   forth below.
28
                                            8
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
 Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 9 of 84 Page ID
                                  #:3339


 1 Q.    And so again I’m looking at the cancellation provisions, and the first
   sentence says “You may cancel and terminate this optional GAP Waiver
 2 Addendum at any point during the original time of the Finance Agreement

 3 upon written notice to the Dealer/Assignee and provided You have not entered
   a Waiver request.” Did I read that correctly?
 4

 5   A.    Yes.

 6   Q.    And so the written notice can be provided to the assignee, correct?
 7
   A.    It can be. (Ex. 1 at 208:20 - 209:11.)
 8 ...
 9 Q.    And in the situation where the contract was assigned to Wells Fargo,
   the written notice can be provided to Wells Fargo, correct?
10

11 A.     Yeah. If Wells Fargo is the assignee, correct. (Ex. 1 at 226:17 – 227:20)
   ...
12 Q.     And if they provide notice that they’re paying off the contract early to
13 the assignee, then they’re entitled to a refund, correct?

14 A.    They are entitled to a refund. (Ex. 1 at 211:18-23.)
15 . . .
   Q.    So, am I correct that the customer does not need to say “I want a refund”
16 in order to get a refund?

17
     A.     The contract doesn’t specify that the customer needs to say anything
18   further to get a refund.
19
     Q.    All they have to do is give notice that they’re cancelling the contract,
20   correct?
21
     A.     The contract specifies that if a customer gives written notice it will
22   trigger a cancellation and a refund.
23
   Q.     And so if they give written notice that they’re paying off the contract
24
   early, that’s sufficient to get a refund, correct?
25 A.     That’s what the contract specifies. (Ex. 1 at 223:4- 224:2.)
26         17.    During this deposition, the GAP Administrator further acknowledged that
27   past customers would not be permitted to obtain a refund today from his company,
28   thereby supporting Plaintiffs’ disproportionate forfeiture theory. (Ex. 1 at 276:15 - 277:5;
                                            9
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 10 of 84 Page ID
                                  #:3340


 1   277:22 - 278:21.) This example illustrates why Class Counsel believes that all of
 2   Plaintiffs’ breach of contract claims, on behalf of themselves and the Class, would
 3   ultimately survive a motion to dismiss. Shortly after these depositions were taken, the
 4   Parties agreed to attend a third mediation session as discussed below.
 5                  HISTORY OF THE SETTLEMENT NEGOTIATIONS
 6         18.    On or about November 27, 2018, counsel for the Parties and a client
 7   representative for Wells Fargo met in Orange County, California for a pre-mediation
 8   settlement conference. After the conference, the Parties agreed it made sense to try to
 9   resolve Plaintiffs’ claims and exchanged relevant documents and information to facilitate
10   those settlement discussions.
11         19.    On January 23, 2019, the Parties attended a full-day mediation session
12   before the Honorable Louis Meisinger (Ret.) at Signature Resolution. The Parties were
13   unable to reach a settlement of the case.
14         20.    On June 17, 2020, after Plaintiffs filed their First Amended Complaint, the
15   Parties attended a second mediation session before the Honorable Andrew J. Guilford
16   (Ret.). Judge Guilford previously presided over this matter before his retirement from
17   the federal bench in February 2020, so he was particularly familiar with the issues in the
18   case. Unfortunately, after a full-day session, the Parties were, once again, unable to reach
19   a resolution of this lawsuit.
20         21.    On December 11, 2020, the Parties attended a third mediation session before
21   Judge Guilford. The third mediation was successful and resulted in the Parties executing
22   a Term Sheet for a Tentative Nationwide Class Action Settlement. The Parties thereafter
23   negotiated various details of the Settlement.
24         22.    On May 6, 2021, after reaching an agreement on all material terms for the
25   Settlement Class and Statutory Subclass, the Parties attended a fourth mediation session
26   before Judge Guilford.          During that session, Judge Guilford heard evidence and
27   arguments regarding an appropriate award of attorney’s fees, costs and service awards.
28   Judge Guilford indicated that, in advance of the Final Approval Hearing, he intends to
                                           10
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 11 of 84 Page ID
                                  #:3341


 1   offer a declaration supporting the Settlement and recommending that an appropriate fee
 2   award in this matter is $23,100,000.00 and that an appropriate Service Award is $7,500
 3   for each Class Representative, with the express understanding that this Court has the sole
 4   authority to make those determinations.          Plaintiffs accepted Judge Guilford’s
 5   recommendations and Wells Fargo agreed not to opposed them. Accordingly, Wells
 6   Fargo has agreed it will not oppose an application for fees in the amount of $23.1 million
 7   and Service Awards for each of the fifteen (15) Class Representatives in the amount of
 8   $7,500.00 each.
 9                                    THE SETTLEMENT
10         23.     A true and correct copy of the Settlement Agreement between the Parties
11   (the “Settlement” or the “Settlement Agreement”) is attached to Plaintiffs’ Unopposed
12   Motion for Preliminary Approval. As noted above, the Settlement was reached after
13   extensive and well-informed arms-length negotiations between the Parties, who are
14   represented by highly experienced counsel, and with the substantial assistance of Judge
15   Guilford. There are not any other agreements besides the Settlement.
16         24.     Settlement Class Definition. The Settlement Class (also referred to as the
17   “Class”) includes all persons in the United States (a) who entered into Finance
18   Agreements with GAP Agreements that were assigned to Wells Fargo, (b) whose Finance
19   Agreements were terminated as the result of an Early Payoff which occurred during the
20   Class Period, and (c) who did not receive a GAP Refund. The Class also includes the
21   members of the Statutory Subclass (defined below). The Class Period is different
22   depending on the State where the individual Class Member entered into their Finance
23   Agreement and is based on the State’s applicable statute of limitations for breach of
24   contract claims. A list of the Class Periods by State is attached as Exhibit B to the
25   Settlement.
26         25.     Statutory Subclass Definition. The Statutory Subclass includes all persons
27   (a) who entered into Finance Agreements with GAP Agreements that were assigned to
28   Wells Fargo; (b) whose Finance Agreements were subject to State Refund Laws; (c)
                                           11
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 12 of 84 Page ID
                                  #:3342


 1   whose Finance Agreements terminated as the result of an Early Payoff that occurred
 2   during the Statutory Subclass Period; and (d) who did not receive a GAP Refund from
 3   Wells Fargo, or for whom Wells Fargo did not receive written confirmation from a Dealer
 4   or GAP Administrator that the GAP Refund was paid.
 5         26.    State Refund Laws. The term “State Refund Laws” refers to the laws in at
 6   least 13 States that require indirect auto lenders to take certain steps to ensure that a GAP
 7   Refund is paid after an Early Payoff. For purposes of the Settlement only, the Parties
 8   have agreed that there were 13 States that had State Refund Laws that applied to the Class
 9   and which were in effect during the Class Period. A list of the States and time periods is
10   attached as Exhibit E to the Settlement.
11         27.    Settlement Benefits. The Settlement provides for the following benefits in
12   exchange for the Release:
13                a.     Future GAP Refunds & Business Practice Change. No later than
14   January 1, 2022, Wells Fargo will implement processes to directly provide to customers,
15   on a go-forward basis, Early Payoff GAP Refunds within a reasonable time after receipt
16   of an Early Payoff so long as (1) the customer purchased GAP from a Dealer at the time
17   they entered into their Finance Agreement; (2) the customer’s Finance Agreement was
18   assigned to Wells Fargo; (3) Wells Fargo received the Early Payoff from the customer;
19   (4) the customer’s GAP Agreement provides for an Early Payoff GAP Refund in the
20   event of an Early Payoff; and (5) the customer has not previously received a GAP Refund.
21   (Settlement, § III.A.) Customers who meet these criteria will not be required to take any
22   action other than completing an Early Payoff to receive an Early Payoff GAP Refund.
23   (Id.) This obligation will continue until January 1, 2026. (Id.) Based on a review of
24   Wells Fargo’s records, Plaintiffs’ expert estimates that Wells Fargo will pay out
25   approximately $417,029,964.00 in refunds during this four-year period. (Declaration of
26   L. Scott Baggett (“Baggett Decl.”), ¶¶ 22-23.) This is money that Wells Fargo was not
27   paying out prior to the filing of Plaintiffs’ lawsuit as substantiated by Wells Fargo’s
28   records. (Id., ¶ 23.)
                                           12
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 13 of 84 Page ID
                                  #:3343


 1                b.    Past GAP Refunds to Statutory Subclass Members. Each member
 2   of the Statutory Subclass has received or will receive a settlement payment equal to their
 3   full Early Payoff GAP Refund (without any deduction for cancellation fees), plus
 4   compensation for the loss of use of these funds based on the one-year constant U.S.
 5   maturity treasury rate, compounded annually from the date of the Early Payoff.
 6   (Settlement, § III.D.) Wells Fargo did not begin making these payments until February
 7   22, 2019, approximately one year after the filing of this Action. (Id.) As part of the
 8   Settlement, Wells Fargo represents and warrants that it has paid $33,357,919.81
 9   collectively to the Statutory Subclass Members between February 22, 2019 and March
10   31, 2021 to approximately 105,274 individuals. (Id.) This works out to an average
11   individual refund amount of approximately $316.87. To the extent any members of the
12   Statutory Subclass have not yet received their Early Payoff GAP Refund, Wells Fargo
13   represents and warrants that it will directly pay those members their Early Payoff GAP
14   Refund plus compensation for the loss of use of these funds pursuant to the terms of the
15   Settlement. (Settlement, § III.D.) These amounts will be paid or have been paid separate
16   and apart from the Supplemental Settlement Fund (described below) and will not in any
17   way reduce that fund. (Id.).
18                c.    Additional Compensation Payments to the Statutory Subclass. In
19   addition to the payments described above, each member of the Statutory Subclass will
20   receive an “Additional Compensation” payment of up to $5.00. (Settlement, § III.C.2.)
21   The Additional Compensation payments will come out of the Supplemental Settlement
22   Fund (described below) and will be directly mailed to the members of the Statutory
23   Subclass without any need for submitting a Claim.
24                d.    Past GAP Refunds to Non-Statutory Subclass Members. Class
25   Members whose Finance Agreements were not governed by the State Refund Laws (the
26   “Non-Statutory Subclass Members”) who submit a Claim Form verifying that they did
27   not previously receive a GAP Refund from a Dealer or GAP Administrator will be
28   eligible to a receive a settlement payment up to the full amount of their Early Payoff GAP
                                           13
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 14 of 84 Page ID
                                  #:3344


 1   Refund without any deduction for cancellation fees (an “Approved Claim”). (Settlement,
 2   § III.C.1.) Depending on the number of Approved Claims, the amount of the individual
 3   settlement payments may be reduced on a pro rata basis pursuant to the Operation of the
 4   Net Settlement Fund (discussed below).
 5                e.    Supplemental Settlement Fund.         Wells Fargo will establish a
 6   Supplemental Settlement Fund totaling $45 million to pay for: (1) Approved Claims for
 7   GAP Refunds to Non-Statutory Subclass Members; (2) the $5.00 Additional
 8   Compensation payments to the Statutory Subclass; (3) the Fee and Expenses Awards
 9   approved by the Court; and (4) any Service Awards approved by the Court. (Settlement,
10   § III.B.) This fund is non-reversionary. (Id.)
11                f.    Operation of the Net Supplemental Settlement Fund. The Net
12   Supplemental Settlement Fund is the amount of money that remains in the Supplemental
13   Settlement Fund after the deduction of any Fee and Expense Awards and Service Awards
14   approved by the Court. (Settlement, § III.C.5.) If the amount of the Net Supplemental
15   Settlement Fund is not sufficient to fully cover the cost of (i) the Approved Claims to
16   Non-Statutory Subclass Members and (ii) the $5.00 Additional Compensation payments
17   to the Statutory Subclass, then those amounts will be reduced on a prorated basis to
18   account for the difference. (Id.) Each Class Member’s individual payment from the Net
19   Supplemental Settlement Fund will be reduced by the same percentage. (Id.) For
20   example, if the collective total of these items is 10% greater than the Net Supplemental
21   Settlement Fund, then each Class Member’s individual payment from the Supplemental
22   Settlement Fund will be reduced by 10%. NOTE: Per the terms of the Settlement, the
23   Parties agreed that this provision will not reduce the refund payments owed to the
24   Statutory Subclass Members (described above), and will only potentially reduce their
25   Additional Compensation payments, due to the fact those members have stronger claims
26   based on the State Refund Laws.
27                g.    Notice and Administrative Costs. Wells Fargo will separately pay
28   for all Notice and Administrative Costs, including sending a copy of the Notice of
                                           14
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 15 of 84 Page ID
                                  #:3345


 1   Settlement, by first-class mail, to over 2.69 million Wells Fargo customers. (Settlement,
 2   § III.E..) Based on my experience in other class action settlements, I estimate that the
 3   total notice and administrative costs will be approximately $3 million. These costs will
 4   be in addition to the amounts deposited in the Supplemental Settlement Fund and will
 5   not in any way reduce that fund. (Settlement, § III.E.)
 6         28.    In total, the Settlement provides for over $500 million in benefits to Wells
 7   Fargo’s customers, including (a) over $417 million in future Early GAP Refunds; (b)
 8   over $33.36 million in Early Payoff GAP Refunds to the Statutory Subclass; (c) $45
 9   million in the Supplemental Settlement Fund; and (d) approximately $3 million in notice
10   and administrative costs ($417 million + 78.36 million + 3 million = $498.36 million).
11         29.    Release. In exchange for the above consideration, each member of the Class
12   and Statutory Subclass who does not Request Exclusion from the Settlement will release
13   Wells Fargo and the Class Releasees from any and all past and present claims,
14   counterclaims, lawsuits, set-offs, costs, losses, rights, demands, charges, complaints,
15   actions, causes of action, obligations, or liabilities of any and every kind, whether class,
16   individual, or otherwise in nature, including, without limitation, those known or unknown
17   or capable of being known; those which are unknown but might be discovered or
18   discoverable based upon facts other than or different from those facts known or believed
19   at this time; those which are foreseen or unforeseen, suspected or unsuspected, asserted
20   or unasserted, and/or contingent or non-contingent; and those which are accrued,
21   unaccrued, matured or not matured, under the laws of any jurisdiction, which they,
22   whether directly, representatively, derivatively, or in any other capacity, ever had, now
23   have, or hereafter can, shall, or may have, arising from or relating in any way to the Class
24   Member’s entitlement to an Early Payoff GAP Refund for an Early Payoff that occurred
25   during the Class Period (the “Class Released Claims”). (Settlement, § II.A.)
26         30.    The Class Releasees. The Class Releasees include Wells Fargo and each
27   of their former, present, or future agents, insurers, predecessors, successors, subsidiaries,
28   parent company(ies), affiliates, officers, directors, and employees and attorneys.
                                           15
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 16 of 84 Page ID
                                  #:3346


 1   Notwithstanding the foregoing, the Class Releasees do not include any Dealers or GAP
 2   Administrators, including without limitation, those identified in the Class Members’
 3   GAP Waiver Agreements or the Finance Agreements. (Settlement, § II.A.)
 4         31.   Fee, Expense & Service Awards. As part of the Settlement, Wells Fargo
 5   has agreed that it will not oppose an application for attorney fees up to $23,100,000.00,
 6   expenses up to $500,000.00 and Service Awards to each of the 15 Class Representatives
 7   in the amount of $7,500.00 each. (Settlement, § VI.A., E.)
 8         32.   Settlement Administrator.        The Parties have selected JND Legal
 9   Administration (“JND”) to serve as the Settlement Administrator. JND’s experience and
10   qualifications are set forth in the Declaration of Jennifer E. Keough, CEO of JND, filed
11   concurrently herewith.
12         33.   Notice Plan. No later than 60 days after the Preliminary Approval of the
13   Settlement, or August 14, 2021, whichever is later, the Settlement Administrator will
14   send a copy of the Notice, via first class mail and email (where available from Wells
15   Fargo’s records) to each potential Class Member. On the first day that the Notice is
16   mailed, the Settlement Administrator will also make an informational Settlement Website
17   available to the public, which will include a copy of the Settlement Agreement, the
18   Notices, the FAC, the Motion for Preliminary Approval and supporting declarations and
19   other important documents. Copies of the Notice to the Class and the Notice to the
20   Statutory Subclass are attached to the Settlement Agreement as Exhibits C & D.
21         34.   Claims Process. The Non-Statutory Subclass Members will be required to
22   submit a Claim Form verifying that they did not previously receive a GAP Refund from
23   a Dealer or GAP Administrator. Wells Fargo did not maintain records of this information
24   in the ordinary course of business. These Class Members will have 60 days to submit a
25   Claim Form after the mailing of the Notice of Settlement (the “Claims Period”). To make
26   the claims process user-friendly, the Non-Statutory Subclass Members may fill out their
27   Claim Form on the Settlement Website and sign it electronically or mail the completed
28   Claim Form to the Settlement Administrator. Class Members may also scan a unique
                                           16
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 17 of 84 Page ID
                                  #:3347


 1   QR code on their Claim Form to complete and submit the Claim Form on their
 2   smartphone or tablet. A copy of the Claim Form is attached to the Settlement as Exhibit
 3   A. Members of the Statutory Subclass will not need to submit a Claim Form because the
 4   validity of their claims can be established from Wells Fargo’s records. Their Additional
 5   Compensation payments will be mailed by the Settlement Administrator from the
 6   Supplemental Settlement Fund. Their refund payments will be made or have been made
 7   directly by Wells Fargo.
 8         35.    Opt-Out / Objection Process.         Per the terms of the Settlement and
 9   agreement of the Parties, Class Members will have 60 days after the mailing of the Notice
10   of Settlement to Request Exclusion from the Settlement Class (“Opt-Out”) or to object
11   to the Settlement (the “Response Deadline”). All “Opt-Outs” must be made in writing
12   and signed by the Class Member. Likewise, all Objections must be made in writing and
13   signed by the Class Member. The Objections also must include the reason(s) for the
14   objections and any supporting authority. To be valid, the Opt-Outs/Objections must be
15   mailed to the Settlement Administrator and post-marked no later than the Response
16   Deadline. The Objections must also be filed with the Court and served on counsel for
17   the Parties by the Response Deadline. Objectors must also file a Notice of Intention to
18   Appear with the Court by the Response Deadline if they wish to speak at the Final
19   Approval Hearing. In addition, if an objection is being filed by a lawyer on the Class
20   Member’s behalf, the lawyer must also file a Notice of Appearance with the Court by the
21   Objection Deadline which includes a declaration attesting that lawyer represents the Class
22   Member and specifying the number of times during the prior five-year period that the
23   lawyer has objected to a class action settlement on his or her own behalf or on behalf of a
24   class member. Detailed instructions for the Opt-Out/Objection process will be included
25   in the Notice.
26

27

28
                                           17
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 18 of 84 Page ID
                                  #:3348


 1          FACTS SUPPORTING CERTIFICATION OF SETTLEMENT CLASS
 2           36.   According to Wells Fargo’s records, Wells Fargo estimates that there are
 3   approximately 2,690,550 potential members of the Class and at least 105,274 members
 4   of the Statutory Subclass.1
 5           37.   As established herein and in the accompanying declaration of Franklin D.
 6   Azar and Charles E. Schaffer, Class Counsel have extensive experience in handling
 7   consumer class actions and complex business litigation. Our firms have been vigorously
 8   prosecuting this lawsuit on behalf of the proposed Class and have the financial resources
 9   and personnel to do so.
10           38.   I am not aware of any conflicts of interests between Class Counsel and the
11   Class Members, nor am I aware of any conflicts of interests between the named Plaintiffs
12   and the Class Members.
13           39.   I am not aware of any evidence that individual Class Members have any
14   interest in individually controlling their cases. I have checked the federal dockets and
15   am not aware of any related litigation pending against Wells Fargo by any Class Member
16   concerning the issues in this Action.
17           40.   Based on my experience, it would not be economically feasible for
18   individual Class Members to pursue their claims on an individual basis. The individual
19   Early Payoff GAP refunds owed to each Class Member will be on average approximately
20   $300, and the cost of contested litigation over such claims would greatly exceed the
21   individual amounts at issue.
22           41.   The Class Representatives have actively participated in and monitored this
23   Action. As noted above, each of the Class Representatives had to respond to voluminous
24   written discovery and Class Representative James Atkins was deposed for a full day. The
25
     At this time, the Parties can only estimate the number of potential Class Members,
     1
26 because Wells Fargo does not know which customers may have received a refund from a
   Dealer or GAP Administrator (which is one of qualifications for the Class definition).
27 Nevertheless, given that Wells Fargo can verify that there at least 105,274 members of
   the Statutory Subclass Members, the Parties can safely attest that the Settlement Class
28 satisfies the numerosity requirement.
                                              18
         FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                   CLASS ACTION SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 19 of 84 Page ID
                                  #:3349


 1   Class Representatives have also received regular reports from Class Counsel concerning
 2   the status of the case, reviewed key pleadings and assisted counsel in the litigation of the
 3   Action on behalf of the proposed Class.
 4           42.   Copies of the Declarations from the Class Representatives in support of the
 5   Settlement and certification of the Settlement Class are attached as Exhibit 2.
 6             FACTS SUPPORTING FINAL APPROVAL OF SETTLEMENT
 7           43. Based on my experience, it is my opinion that the Settlement provides an
 8   outstanding result for the Class and Wells Fargo’s customers.
 9           44. Under the terms of the Settlement, the Statutory Subclass Members have
10   received or will be receiving directly from Wells Fargo the maximum amount of damages
11   they could realistically obtain if they prevailed on the claims asserted in this Action, plus
12   compensation for the loss of use of their funds and an additional payment of up to $5.00.
13   This is essentially a complete win for the Statutory Subclass Members.
14           45. The Non-Statutory Subclass Members are eligible to receive up to the full
15   amount of their Early Payoff GAP Refund, without any deduction for cancellation fees. 2
16   This would be the maximum amount of damages these Class Members could realistically
17   obtain or be awarded at trial, exclusive of prejudgment interest. This is an excellent
18   outcome for these Class Members, especially considering (a) they were unable to rely on
19   State Refund Laws as a basis for their refunds, (b) they were subject to Wells Fargo’s
20   defense that they did not strictly comply with the GAP Agreements’ written notice
21   requirements; and (c) they were subject to Wells Fargo’s argument that Wells Fargo did
22   not assume the contractual obligation to issue the refund.
23           46. In addition, Wells Fargo’s agreement as part of this Settlement to provide
24   automatic refunds in all 50 States for at least the next four years is an important
25   achievement that will likely set a new standard for the GAP industry. As a result of this
26   Settlement, Plaintiffs’ expert, Dr. L. Scott Bagget, estimates that Wells Fargo will be
27  Notably, the amount of the cancellation fees typically range from $25 to $50, which is
     2

   sometimes more than the Early Payoff GAP Refund, so avoiding such fees is a significant
28 benefit.
                                              19
         FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                   CLASS ACTION SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 20 of 84 Page ID
                                  #:3350


 1   paying out at least $417,029,964 in future GAP Refunds during the four-year period
 2   provided by the Settlement that would not have been otherwise paid by Wells Fargo.
 3   Wells Fargo will be essentially waiving its argument that it does not have the contractual
 4   obligation to issue the refund or that customers must provide a written request as a
 5   prerequisite for a refund, at least for a four-year period. Obtaining this business practice
 6   change was one of the primary goals of this lawsuit. While the change is not permanent
 7   under the terms of the Settlement, Class Counsel hopes and believes that the four-year
 8   period will demonstrate to Wells Fargo that it should adopt this change on a permanent
 9   basis.
10            47. Class Counsel are well informed about the strengths and weaknesses of this
11   Action, and the risks and benefits of further litigation. As noted above, the Parties have
12   engaged in extensive discovery over the last three-plus years of litigation. The Parties
13   also have the benefit of the Court’s ruling on key legal issues in connection with Wells
14   Fargo’s motion to dismiss and motion to compel arbitration.
15            48. Class Counsel believe the benefits of this Settlement far outweigh the risks
16   of further litigation for at least the following reasons:
17                 a.    First, while Class Counsel believe Plaintiffs have strong claims, we
18   recognize there are significant risks the Court or trier of fact could conclude that (a) Wells
19   Fargo did not take over the obligation to issue the Early Payoff GAP Refund after the
20   assignment of the GAP Agreement and/or (b) customers did not strictly comply with the
21   GAP Agreement’s written notice requirements. Further, while Class Counsel believe the
22   State Refund Laws should be interpreted to require Wells Fargo to automatically and
23   directly issue Early Payoff GAP Refunds after an Early Payoff, Class Counsel recognize
24   the interpretation of these laws will, in most instances, present an issue of first impression
25   and there are no guarantees that Plaintiffs’ view will prevail.
26                 b.    Second, those Class Members whose Finance Agreements are subject
27   to arbitration provisions with class action waivers will not have any economically
28   feasible means to pursue their claims, because the cost of an individual arbitration and
                                           20
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 21 of 84 Page ID
                                  #:3351


 1   retaining counsel will greatly exceed the amount of their individual refunds (which will
 2   typically amount to a few hundred dollars).
 3                  c.    Third, Class Counsel are mindful of challenges in certifying a
 4   nationwide class action. While courts will often certify breach of contract claims on a
 5   nationwide basis where, as here, Class Members were subject to a uniform practice by a
 6   bank, there is a material risk that Wells Fargo’s arguments against class certification
 7   could prevail or present a risk of decertification in the future.
 8                  d.    Fourth, while this case has been heavily litigated for over three years,
 9   the case is still at the pleading stage. Absent a Settlement, there would likely be another
10   round of motion dismiss briefing, plus class certification briefing, summary judgment
11   briefing and a trial in the future. Consequently, this litigation would likely take at least
12   two years before a final resolution was reached in this matter, not including the time for
13   appeal.
14                  e.    Fifth, this has been and will continue to be expensive litigation against
15   a well-represented opponent. Wells Fargo is represented by two highly regarded national
16   law firms in McGuire Woods, LLP and Troutman Pepper Hamilton Sanders, LLP. To
17   date, Class Counsel has already incurred over $10,756,655 in legal fees and $258,455 in
18   expenses as discussed further below. Given that this case is still at the pleading stage,
19   the costs of proceeding in this litigation are far outweighed by the benefits of this
20   Settlement.
21             49. Based on an assessment of these factors, I and the rest of Class Counsel
22   believe the proposed Settlement is in the best interests of the Class and strongly
23   recommend approval.
24

25

26

27

28
                                           21
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 22 of 84 Page ID
                                  #:3352


 1                         CLASS COUNSELS’ FEES AND COSTS

 2           50.   My firm (FSS) maintains contemporaneous time records and bills in a tenth

 3   of an hour. As of May 15, 2021, my firm (FSS) has spent over 4,575 hours working on

 4   this matter for a total lodestar value of $4,368,639.50. Our current hourly rates are as

 5   follows: Jason Frank ($950), Andrew Stolper ($950), Scott Sims ($900) and Maritza

 6   Nowowiejski ($400). Our rates have been approved by Courts as “fair and reasonable”

 7   and “commensurate with the prevailing market rates in Southern California” for “lawyers

 8   of reasonably comparable skill, experience and reputation.” 3 A summary of our time is

 9   attached as Exhibit 3.

10           51.   As set forth in the Declarations of my co-counsel, Franklin D. Azar and

11   Charles E. Schaffer, the Azar Firm spent over 10,998 hours on this case for a total lodestar

12   of approximately $5,020,290 and the LSB Firm spent over 1829.80 hours on this case for

13   a total lodestar of approximately $1,367,726.25.

14           52.   Collectively, Class Counsel has spent over 17,403 hours on this case for a

15   total lodestar of approximately $10,756,655. In computing the lodestar, Class Counsel

16   did not include timekeepers who spent less than 100 hours on the matter. Class Counsel’s

17   lodestar in this case amounts to a blended rate of approximately $618 per hour

18   (10,756,555/17,403 = $618.09.) This is within the reasonable range of blended rates in

19   “complex, high stakes litigation” in Northern and Southern California. See, e.g., Perez

20   v. Rash Curtis & Assocs., 2020 WL 1904533, at *20 (N.D. Cal. Apr. 17, 2020) (collecting

21   cases and finding that a blended rate of $634.48 is within a reasonable range for rates

22   charged in California for “complex, high-stakes, litigation.”).

23           53. FSS has incurred approximately $80,909.49 in expenses to date. A summary

24   of our firm’s expenses is attached as Exhibit 4.

25
     In March 2018, this Court found that our firm’s previous partner rates – which at the
     3
26 time were “between $900 and $850 per hour” – were “reasonable and commensurate with
   prevailing market rates in Southern California.” Callaway v. Merecedes Benz-USA,
27 LLC., Case No. 8:14-cv-02011-JVS-DFM, Dkt. 233-1, pp. 14-15. We have subsequently
   raised our rates by $50 since those rates were approved three-years ago to reflect current
28 market rates for lawyers of similar experience, skill and expertise in Southern California.
                                              22
         FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                   CLASS ACTION SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 23 of 84 Page ID
                                  #:3353


 1            54. Collectively, Class Counsel has incurred at least $258,455.27 in expenses to
 2   date on this matter.
 3            55. Class Counsel intends to submit an application for an award of attorneys’
 4   fees in the amount of $23,100,000.00. This request will be made pursuant to the terms
 5   of the Settlement and based on the recommendations of Judge Guilford discussed above.
 6   This is less than 5% of the total benefits provided by the Settlement ($23.1 million is
 7   approximately 4.6% of $498 million). This award would result in a lodestar multiplier
 8   of approximately 2.15 ($23.1 million / 10,756,655.75 = 2.1475). Below is a chart
 9   summarizing Class Counsel’s fees, costs and the relevant information for a percentage of
10   the benefit and lodestar analysis.
11

12
      Firm                        Hours            Lodestar       Expenses
13    Azar                                10,998.00 $5,020,290.00    $191,944.83
      FSS                                  4,575.20 $4,368,639.50     $53,909.49
14    LSB                                  1,829.80 $1,367,726.25     $12,600.95
15    TOTAL                               17,403.00 10,756,655.75    $258,455.27

16    Blended Rate                         $618.09
      Total Value of Settlement    $498,360,000.00
17
      Fee Request                   $23,100,000.00
18    Percentage of Benefit                 4.64%
      Lodestar Mutlipler                     2.148
19

20
              I declare under penalty of perjury under the laws of the United States of America
21
     that the foregoing this true and correct. Executed this 1st day of June 2021 in Irvine,
22
     California.
23

24                                                             /s/ Jason M. Frank
                                                           JASON M. FRANK
25

26

27

28
                                           23
      FRANK DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                CLASS ACTION SETTLEMENT
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 24 of 84 Page ID
                                  #:3354




                                         Exhibit 1
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 25 of 84 Page ID
                                  #:3355

 1                           UNITED STATES DISTRICT COURT
 2                          CENTRAL DISTRICT OF CALIFORNIA
 3
                                           )
 4           ARMANDO HERRERA, EDUARDO      )
             SALCEDO, DENA LUCERO,         )
 5           FREDERICK BROWN, VANITY       )
             ARRINGTON, KASHIF Z. AWAN,    )
 6           GRETTA CARTER, JAMES ATKINS, )
             ILKA ROBINSON-EATON, JANET    )
 7           CORPES, TERRI JONES, HEIDI    )
             HUMPHREYS, RIA MARTEINS,      )
 8           BRIAN T. SWEENEY, NAKECIA M. )
             DEAN, AND VON GRIFFIN EACH    )
 9           INDIVIDUALLY AND ON BEHALF OF )
             ALL OTHERS SIMILARLY SITUATED,)
10                                         )
                          PLAINTIFFS,      )
11                                         )
                 VS.                       )                  CASE NO.
12                                         )                  8:18-CV-00332-AG
             WELLS FARGO BANK, N.A. D/B/A )                   (MRWX)
13           WELLS FARGO DEALER SERVICES, )
             INC., WELLS FARGO & COMPANY   )
14           AND MARGUERITE DREW, AN       )
             INDIVIDUAL,                   )
15                                         )
                          DEFENDANTS.      )
16           ______________________________)
17
18                             REMOTE PROCEEDINGS OF
19                     VIDEOTAPED DEPOSITION OF DOUG GUZIEC
20                 PMK FOR INNOVATIVE AFTERMARKET SYSTEMS, L.P.
21                         THURSDAY, SEPTEMBER 24, 2020
22
23           JOB NO. PCR 4266158
24           REPORTED BY: REAGAN EVANS, RPR, RMR, CRR, CCRR,
25                         CLR, CRC, CA CSR NO. 8176

                                                                      Page 1

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 26 of 84 Page ID
                                  #:3356

  1              MR. DAVEY:     Josh Davey here on behalf of

  2    Wells Fargo as well.

  3              MS. YI:     Jenny Yi on behalf of Wells Fargo.

  4              MR. PEDELTY:     Josh Pedelty, in-house

  5    counsel with Innovative Aftermarket Systems.                   10:07:12

  6              THE VIDEOGRAPHER:        Will the court reporter

  7    please swear in the witness remotely.

  8              MR. AZAR:     I forgot to enter my appearance.

  9              Frank Azar for Plaintiffs.

 10              MR. HANLIN:     Brian Hanlin for Plaintiffs.         10:07:25

 11              MR. MURPHY:     Michael Murphy for Plaintiffs.

 12              THE REPORTER:     Do all counsel agree that I

 13    may swear the witness in remotely?

 14              ALL COUNSEL:     Yes:

 15                                                                   10:07:39

 16                            DOUG GUZIEC,

 17     having been first duly sworn by the reporter, was

 18              examined and testified as follows:

 19

 20              THE WITNESS:     I do.                               10:07:57

 21              THE REPORTER:     Thank you.

 22                             EXAMINATION

 23    BY MR. FRANK:

 24         Q    Good morning, Mr. Guziec.

 25              Can you please state and spell your full             10:08:02

                                                                      Page 12

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 27 of 84 Page ID
                                  #:3357

  1    name for the record.

  2         A    My name is Doug Guziec.         It's D-o-u-g, and

  3    last name is G-u-z-i-e-c.

  4         Q    And who is your current employer?

  5         A    IAS.                                                  10:08:14

  6         Q    And what does IAS stand for?

  7         A    Innovative Aftermarket Systems.

  8         Q    And what is your position at IAS?

  9         A    I'm the chief operating officer.

 10         Q    And what are your responsibilities as the             10:08:32

 11    chief operating officer?

 12         A    So I'm responsible for many of the

 13    back-office operations of the organization.             Yeah.

 14              (Mr. Stolper enters the

 15              proceedings.)                                         10:08:52

 16    BY MR. FRANK:

 17         Q    And does IAS sell GAP waiver products or

 18    offer GAP waiver products?

 19              Let me strike the question.

 20              Does IAS administer a GAP waiver program?             10:09:01

 21         A    Yes.

 22         Q    Have you ever had your deposition taken

 23    before?

 24         A    I have.

 25         Q    How many times?                                       10:09:15

                                                                       Page 13

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 28 of 84 Page ID
                                  #:3358

  1              (Whereupon Guziec Exhibit 146 was

  2              marked for identification and

  3              attached hereto.)

  4    BY MR. FRANK:

  5         Q    And do you see Exhibit 146 on your screen?             10:11:41

  6         A    Yeah.     I can't tell where it's labeled 146,

  7    but I see a document.

  8         Q    Yes.

  9              The documents won't actually say the

 10    exhibit numbers because we're doing this via Zoom.               10:11:56

 11              But you can see the document itself?

 12         A    I can.

 13         Q    Okay.

 14              The title of this document is (as read

 15    and/or reflected:)                                               10:12:04

 16                      Second Amended Notice of

 17              Deposition of Innovative

 18              Aftermarket Systems, Inc., to

 19              Testify at Depositions and Produce

 20              Documents Pursuant to Previously                       10:12:12

 21              Served Subpoena.

 22              Have you seen this document before?

 23         A    I don't know if I have or not.

 24         Q    All right.

 25              Have you seen a document that listed the               10:12:25

                                                                        Page 16

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 29 of 84 Page ID
                                  #:3359

  1    topics that we were going to be going over today?

  2           A   Yes, I have.

  3           Q   Let me scroll down here.          This document

  4    lists the topics of deposition.           Feel free to take a

  5    moment to read them.                                              10:12:48

  6               But the question I'm going to ask you is:

  7    Are you qualified to testify on the company's behalf

  8    regarding the topics in this deposition notice?

  9           A   Yes.

 10           Q   What have you done -- we'll take that down             10:13:08

 11    now.

 12               What have you done to prepare for today's

 13    deposition?

 14               And, by the way, in answering this

 15    question, just let me advise you that any                         10:13:17

 16    communications that you had with your lawyers are

 17    privileged so you don't have to share those, but any

 18    other conversations you have had with nonlawyers are

 19    not privileged.

 20               So in answering these questions, please                10:13:30

 21    keep that in mind.

 22           A   Yeah.    So I reviewed a number of documents.

 23           Q   What documents did you review?

 24           A   Copies -- some, not all -- of the GAP

 25    contract that we produced, the policies and                       10:13:51

                                                                         Page 17

                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 30 of 84 Page ID
                                  #:3360

  1           Q   Have you had any conversations with anyone

  2    at Wells Fargo about this lawsuit?

  3           A   No.

  4           Q   Have you had any conversations with anyone

  5    at Wells Fargo about this deposition?                             10:19:46

  6           A   No.

  7           Q   So can you tell us, what is the business of

  8    IAS?

  9           A   IAS markets, sells -- helps to sell and

 10    administers warranty products primarily for                       10:20:07

 11    automobiles.

 12           Q   And that would include GAP waiver products

 13    as well; correct?

 14           A   Yes.

 15           Q   And, by the way, in connection with my                 10:20:20

 16    questions regarding your conversations with Wells

 17    Fargo, have you had any conversation with Wells

 18    Fargo's attorneys?

 19           A   No.

 20           Q   And do you know if anyone from the company             10:20:31

 21    or your lawyers have had conversations with Wells

 22    Fargo's attorneys?

 23           A   I don't know.

 24           Q   Okay.

 25               Let's go over your background.            Can you      10:20:49

                                                                         Page 22

                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 31 of 84 Page ID
                                  #:3361

  1    just briefly describe your educational background.

  2            A    So I went to undergraduate SMU, Southern

  3    Methodist University, and got my MBA from the

  4    University of Pennsylvania 1996.

  5                 (C. Wilkerson enters the                            10:21:09

  6                 proceedings.)

  7    BY MR. FRANK:

  8            Q    And what was your undergraduate degree?

  9            A    Mechanical engineer.

 10            Q    And what years did you attend business              10:21:23

 11    school?

 12            A    From 2001 to 2003.

 13            Q    And I'm sorry.    What university again?

 14            A    It was University of Pennsylvania.

 15            Q    And you got your MBA there in 2003?                 10:21:40

 16            A    Right.

 17            Q    When did you start working at IAS?

 18            A    February 2017.

 19            Q    And what was your first position at IAS?

 20            A    Chief operating officer.                            10:22:04

 21            Q    And that's -- is that the same -- I'm

 22    sorry.      That is not the same position.

 23                 How long were you in that position for?

 24            A    I have been in that position this whole

 25    time.                                                            10:22:15

                                                                        Page 23

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 32 of 84 Page ID
                                  #:3362

  1         Q     Okay.

  2               So chief operating officer, COO is the

  3    position that you're in currently; correct?

  4         A     Correct.

  5         Q     And, again, you gave us a general                       10:22:23

  6    description of your job responsibilities.               What are

  7    your responsibilities as it relates to the GAP

  8    waiver product?

  9         A     The same.     Just to support the operations,

 10    the back office operations and administration of our               10:22:43

 11    warranties.

 12         Q     And can you describe what those back office

 13    operations are.

 14         A     Well, yeah.      We ingest new warranties as

 15    they're remitted to us putting them into our                       10:23:05

 16    systems.

 17               We adjudicate claims.         We perform basic

 18    customer service tasks like updating your mailing

 19    address or those kinds of things, performing

 20    cancellations.                                                     10:23:23

 21               We distribute reports on product sales to

 22    our various dealerships and agencies that assist in

 23    the marketing of our products.           We calculate

 24    commissions amounts due to some of those same

 25    parties.                                                           10:23:48

                                                                          Page 24

                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 33 of 84 Page ID
                                  #:3363

  1    a repossession or payoff of the loan.

  2         Q    All right.

  3              What documentation do you require in the

  4    situation where there's an early payoff of the loan?

  5         A    I can't recall all of the document                     15:24:11

  6    requirements for each of the cancellation scenarios.

  7              MR. FRANK:    All right.

  8              Let me take a break.       I think you gave me

  9    some documents.    Let's take a break and we'll come

 10    back in about ten minutes.                                       15:24:23

 11              THE VIDEOGRAPHER:      Going off the record.

 12              The time is 3:24 p.m.

 13              (Recess was taken at 3:24 p.m.

 14              until 3:38 p.m.)

 15              THE VIDEOGRAPHER:      Going back on the               15:38:09

 16    record.

 17              The time is 3:38 p.m.

 18    BY MR. FRANK:

 19         Q    So I'm going back.

 20              We've been looking at a contract from                  15:38:15

 21    Group A in Exhibit 152.      And so again I'm looking at

 22    the cancellation provisions, and the first sentence

 23    says (as read and/or reflected:)

 24                    You may cancel and terminate

 25              this optional GAP Waiver Addendum                      15:38:46

                                                                      Page 208

                       Personal Court Reporters, A Veritext Company
                                       818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 34 of 84 Page ID
                                  #:3364

  1              at any point during the original

  2              term of the Finance Agreement upon

  3              written notice to Dealer/Assignee

  4              and provided you have not entered a

  5              Waiver request.                                          15:38:55

  6              Did I read that correctly?

  7         A    Yes.

  8         Q    And so the written notice can be provided

  9    to the assignee; correct?

 10              MS. BAIRADO:      Objection.                             15:39:13

 11              THE WITNESS:      It can be.

 12    BY MR. FRANK:

 13         Q    I'm sorry.      I missed -- I didn't hear your

 14    answer.

 15         A    It can be.                                               15:39:21

 16         Q    Okay.

 17              And your contract doesn't specify any

 18    particular language that has to be included in the

 19    written notice; correct?

 20              MS. BAIRADO:      Objection.                             15:39:50

 21              THE WITNESS:      No.    But I believe we have a

 22    cancellation form that has certain fields in it like

 23    a signature.

 24    BY MR. FRANK:

 25         Q    Is the customer required to use the                      15:40:02

                                                                        Page 209

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 35 of 84 Page ID
                                  #:3365

  1    might have requirements there that I'm not aware of.

  2    BY MR. FRANK:

  3         Q      All right.

  4                But is there any requirements in the

  5    contract?                                                            15:41:32

  6         A      This contract doesn't specify.

  7         Q      Okay.

  8                And -- okay.

  9                And this contract does state that the

 10    contract will expire if you pay off the contract                     15:42:11

 11    early; correct?

 12         A      It does.

 13         Q      And if the customer provides written notice

 14    to the assignee that the contract is being paid off

 15    early, then they're entitled to a refund; correct?                   15:42:26

 16         A      Yeah.    The customer can cancel and

 17    terminate at any point.

 18         Q      And if they provide notice that they're

 19    paying off the contract early to the assignee, then

 20    they're entitled to a refund; correct?                               15:42:49

 21         A      They are entitled to a refund.

 22         Q      So what I just said is correct; true?

 23         A      Correct.

 24         Q      Let's go to the Group B contracts, which

 25    have been identified in Exhibit 153.                                 15:43:12

                                                                          Page 211

                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 36 of 84 Page ID
                                  #:3366

  1                THE WITNESS:      That's what the contract

  2    provides for.

  3    BY MR. FRANK:

  4         Q      So am I correct that the customer does not

  5    need to say "I want a refund" in order to get a                      15:58:25

  6    refund?

  7                MS. BAIRADO:      Objection.

  8                THE WITNESS:      The contract doesn't specify

  9    that the customer needs to say anything further to

 10    get a refund.                                                        15:58:41

 11    BY MR. FRANK:

 12         Q      Okay.

 13                All they have to do is give notice that

 14    they're cancelling the contract; correct?

 15                MS. BAIRADO:      Objection.                             15:58:49

 16                THE WITNESS:      The contract specifies that

 17    if a customer gives written notice it will trigger a

 18    cancellation and a refund.

 19    BY MR. FRANK:

 20         Q      And so if they give written notice that                  15:59:00

 21    they're paying off the contract early, that's

 22    sufficient to get a refund; correct?

 23                MS. BAIRADO:      Objection.

 24                MR. MARLIN:      Objection.      Asked and

 25    answered.                                                            15:59:09

                                                                          Page 223

                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 37 of 84 Page ID
                                  #:3367

  1                THE WITNESS:   That's what the contract

  2    specifies.

  3    BY MR. FRANK:

  4          Q     And it's assumed that if they're cancelling

  5    or paying off the contract early that the customer                15:59:17

  6    wants the refund of the unearned portion of the GAP

  7    charge; correct?

  8                MS. BAIRADO:   Objection.

  9                THE WITNESS:   I can't speculate on what a

 10    customer would want.                                              15:59:33

 11    BY MR. FRANK:

 12          Q     I'm asking about from the -- your

 13    perspective.     Helping perspective.

 14          A     IAS's perspective is that a customer

 15    electing to cancel in all likelihood probably wants               15:59:52

 16    a refund.

 17          Q     For example, if you went to a store and

 18    bought a $3 item with a $5 bill, you would expect a

 19    refund of $2; correct?

 20                MS. BAIRADO:   Objection.                             16:00:05

 21                THE WITNESS:   I don't understand the

 22    question.

 23                Do I want accurate change during a

 24    purchase?

 25    ///

                                                                       Page 224

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 38 of 84 Page ID
                                  #:3368

  1    change; true?

  2         A    Me, Doug Guziec, as a consumer, yes.

  3         Q    Yes.

  4              MR. FRANK:     Did you get his answer?

  5              THE WITNESS:     I said, "Me, Doug Guziec as a          16:01:55

  6    consumer, yes."

  7    BY MR. FRANK:

  8         Q    And it's reasonable for a consumer to

  9    expect that they're going to get a refund if they

 10    have overpaid for an item, correct, without asking                16:02:06

 11    for it?

 12              MS. BAIRADO:     Objection.

 13              THE WITNESS:     I think it's reasonable for a

 14    consumer to expect change on a purchase.

 15    BY MR. FRANK:                                                     16:02:31

 16         Q    All right.

 17              So going to -- back to Exhibit B -- I'm

 18    sorry, Exhibit 153, which is the Group B

 19    contracts -- I apologize if I asked you these

 20    questions earlier, but let me just do it again.                   16:03:02

 21              This contract permits the customer to

 22    provide written notice to the assignee; correct?

 23         A    The contract indicates (as read and/or

 24    reflected:)

 25                     You may cancel and terminate                     16:03:19

                                                                       Page 226

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 39 of 84 Page ID
                                  #:3369

  1              this optional GAP Waiver Addendum

  2              at any point during the original

  3              time of the Financial Agreement

  4              upon written notice to the

  5              Dealer/Assignee and provided you                         16:03:28

  6              have not entered a waiver request.

  7         Q    So it provides that the customer can

  8    provide the written notice to the assignee; correct?

  9         A    Correct.

 10         Q    And in the situation where the contract was              16:03:41

 11    assigned to Wells Fargo, the written notice can be

 12    provided to Wells Fargo; correct?

 13         A    Yeah.    If Wells Fargo is assignee, correct.

 14              MR. MARLIN:      Objection.

 15    BY MR. FRANK:                                                      16:03:58

 16         Q    And there is nothing -- no magic words are

 17    required to be in the written notice in order to get

 18    a refund; correct?

 19         A    The contract doesn't specify what needs to

 20    be included in the notice.                                         16:04:10

 21         Q    Okay.

 22              So as long as the customer has provided

 23    written notice that they're cancelling or that the

 24    contract has been paid off early, that's sufficient

 25    to trigger the refund obligation; correct?                         16:04:21

                                                                        Page 227

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 40 of 84 Page ID
                                  #:3370

  1    not sure if we've established a practice around this

  2    scenario of 91 days and beyond.           I can't answer

  3    that.

  4            Q   If Wells Fargo represented to the court

  5    that your company will provide a refund no matter                   17:25:13

  6    how long ago the contract was paid off, would that

  7    be an accurate representation?

  8                MS. BAIRADO:     Objection.

  9                MR. MARLIN:     Objection.      Calls for

 10    speculation.                                                        17:25:29

 11                THE WITNESS:     Would you repeat the

 12    question?

 13    BY MR. FRANK:

 14            Q   Yes.

 15                If Wells Fargo represents to the court that             17:25:36

 16    customers can still get a refund of the unearned

 17    portion of the GAP waiver no matter how long ago

 18    they paid off their contract, would that be an

 19    accurate representation?

 20                MS. BAIRADO:     Objection.                             17:25:53

 21                THE WITNESS:     Yeah.    I don't believe so.

 22    BY MR. FRANK:

 23            Q   If Wells Fargo told customers that they

 24    could still get a refund of the unearned portion of

 25    the GAP fee if they provide notice to the dealer no                 17:26:16

                                                                         Page 276

                          Personal Court Reporters, A Veritext Company
                                          818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 41 of 84 Page ID
                                  #:3371

  1    matter how long ago they paid off their contract,

  2    would that be an accurate representation?

  3                MS. BAIRADO:    Objection.

  4                THE WITNESS:    Yeah.   I don't think that

  5    would be accurate.                                                17:26:37

  6    BY MR. FRANK:

  7            Q   And the reason it's not accurate is that

  8    the customer would not receive a refund in that

  9    situation; correct?

 10                MS. BAIRADO:    Objection.                            17:26:53

 11                MR. MARLIN:    Objection.     Calls for

 12    speculation.

 13                THE WITNESS:    Yeah.   Let me make sure I'm

 14    understanding what you're suggesting.

 15                So ten years ago somebody pays off their              17:27:02

 16    loan?

 17    BY MR. FRANK:

 18            Q   Let's use Ms. Carter.

 19                Ms. Carter paid off her loan in -- I don't

 20    actually have the exact payoff date, but she paid it              17:27:11

 21    off, let's say, four years ago.

 22                Ms. Carter is not able to, today, get a

 23    refund of the unearned portion of the gap fee;

 24    correct?

 25                MS. BAIRADO:    Objection.                            17:27:31

                                                                       Page 277

                        Personal Court Reporters, A Veritext Company
                                        818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 42 of 84 Page ID
                                  #:3372

  1                THE WITNESS:      If the contract has expired,

  2    certainly not due to time.           I think we said it was

  3    36 months.

  4    BY MR. FRANK:

  5            Q   We said -- right.                                        17:27:42

  6                So if -- so her original contract was

  7    36 months; correct?         We saw that earlier.

  8            A   Correct.

  9            Q   And so if that 36 months has passed and she

 10    hasn't asked for a refund or provided whatever                       17:27:58

 11    written notice you contend is required, then she

 12    can't get a refund today; correct?

 13            A   Correct.

 14                MS. BAIRADO:      Objection.

 15    BY MR. FRANK:                                                        17:28:10

 16            Q   Sorry.     I didn't get the answer.

 17            A   Yeah.    If the contract has -- the 36 months

 18    has come and gone and even furthermore some

 19    additional amount of time has passed and a customer

 20    wants to do a cancellation at that stage, it's too                   17:28:25

 21    late.

 22                MS. BAIRADO:      Objection.

 23    BY MR. FRANK:

 24            Q   That includes situations where they have

 25    paid off the finance agreement early; correct?                       17:28:34

                                                                          Page 278

                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 43 of 84 Page ID
                                  #:3373




                                         Exhibit 2
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 44 of 84 Page ID
                                  #:3374


 1    JASON M. FRANK (190957)
      ANDREW D. STOLPER (205462)
 2    SCOTT H. SIMS (234148)
      FRANK SIMS & STOLPER LLP
 3    19800 MacArthur Blvd., Suite 855
      Irvine, CA 92612
 4    Telephone: (949) 201-2400
      Facsimile: (949) 201-2405
 5
      FRANKLIN D. AZAR (pro hoc vice)            CHARLES E. SCHAFFER (pro hoc vice)
 6    FRANKLIN D. AZAR & ASSOCIATES,             LEVIN SEDRAN & BERMAN
      P.C.                                       510 Walnut Street, Suite 500
 7    14426 East Evans Avenue                    Philadelphia, PA 19106
      Aurora, CO 80014                           Telephone: (215) 592-1500
 8    Telephone: (303) 757-3300                  Facsimile: (215) 592-4663
      Facsimile: (303) 759-5203
 9
10   Attorneys for Plaintiffs, the Proposed Class and Subclass
11

12                          UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14

15   ARMANDO HERRERA, EDUARDO                    Case No.: 8:18-cv-00332-JVS-MRW
     SALCEDO, DENA LUCERO,
16   FREDERICK BROWN, VANITY
     ARRINGTON, KASHIF Z. AWAN,                  COMPENDIUM OF DECLARATIONS
17   GRETTA CARTER, JAMES ATKINS,                FROM CLASS REPRESENTATIVES
     ILKA ROBINSON-EATON, JANET                  IN SUPPORT OF SETTLEMENT AND
18   CORPES, TERRI JONES, HEIDI                  CERTIFICATION OF THE
     HUMPHREYS, RIA MARTEINS, BRIAN              SETTLEMENT CLASS
19   T. SWEENEY, NAKECIA M. DEAN, and
     VON GRIFFIN each individually and on
20   behalf of all others similarly situated,
21                      Plaintiffs,
22   vs.
23 WELLS FARGO BANK, N.A. D/B/A
   WELLS FARGO DEALER SERVICES,
24 INC., WELLS FARGO & COMPANY and
   MARGUERITE DREW, an individual,
25
                        Defendants.
26

27

28

                                            1
                     COMPENDIUM OF CLASS REPRESENATIVES’ DECLARATIONS
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 45 of 84 Page ID
                                  #:3375


 1                     CLASS REPRESENTATIVE DECLARATIONS
 2

 3                          Class Representative                        Tab No.
 4   Armando Herrera                                                       1
 5   Dena Lucero                                                           2
 6   Frederick Brown                                                       3
 7   Vanity Arrington                                                      4
 8   Kashif Awan                                                           5
 9
     Greta Carter                                                          6
10
     James Atkins                                                          7
11
     Ilka Robinson-Eaton                                                   8
12
     Janet Corpes                                                          9
13
     Terri Jones                                                           10
14
     Heidi Humphreys                                                       11
15
     Ria Martiens                                                          12
16
     Brian Sweeney                                                         13
17
     Nakecia Dean                                                          14
18
     Von Griffin                                                           15
19

20

21

22

23

24

25

26

27

28

                                            2
                     COMPENDIUM OF CLASS REPRESENATIVES’ DECLARATIONS
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 46 of 84 Page ID
                                  #:3376




                                                      Tab 1
                                      3
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 47 of 84 Page ID
                                  #:3377




                                      4
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 48 of 84 Page ID
                                  #:3378




                                                      Tab 2
                                      5
DocuSign Envelope ID: BE9B3D32-9AAE-4741-9B5C-B6B9BAC89C40
          Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 49 of 84 Page ID
                                            #:3379



                                                       DECLARATION
                      Dena Lucero
            I,                               , declare as follows:

                    1.       I am over 18 years old. I have personal knowledge of the matters set forth herein

            and if called to testify would and could competently testify thereto.

                    2.       Capitalized terms shall have the same meaning as those used in the Settlement.

                    3.       I previously entered into a Finance Agreement and GAP Agreement that was

            assigned to Wells Fargo. I brought this lawsuit because I did not receive an Early Payoff GAP

            Refund after I paid off my Finance Agreement early.
                    4.       I understand that as a Class Representative, I must take all necessary actions to

            protect the interest of the Class. I further understand I have a duty to act in the best interests of

            the Class. I have and will continue to uphold my duties as a Class Representative.

                    5.       I retained highly qualified lawyers to pursue this lawsuit. I have worked

            cooperatively with my lawyers throughout the litigation. My lawyers have regularly asked for

            my help and let me know about case developments. I have made myself available to answer any

            questions they have and to provide them with any information they need, including to respond to

            written discovery questions from Wells Fargo. I have been and am committed to pursuing this

            case on my behalf and on behalf of the other Class members.

                    6.       I am not aware of any conflicts of interest between me and the other Class

            members, nor am I aware of my lawyers having any such conflicts. My interests are the same as

            the other Class members.

                    7.       I believe the proposed Settlement of this case is fair, adequate and reasonable and

            in the best interests of the Class. I understand the Settlement is subject to court approval.

                  I certify under penalty of perjury under the laws of the United States of America that the
                                                               14th
            foregoing is true and correct. Executed on this ____ day of May, 2021.

                                                             Sign:
                                                                               Dena Lucero
                                                             Print Name:




                                                               6
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 50 of 84 Page ID
                                  #:3380




                                                      Tab 3
                                      7
DocuSign Envelope ID: BD2CFE77-3E1E-4546-987C-49B9DF3463E5
          Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 51 of 84 Page ID
                                            #:3381



                                                        DECLARATION
                      Fred Brown
            I,                                , declare as follows:

                     1.      I am over 18 years old. I have personal knowledge of the matters set forth herein

            and if called to testify would and could competently testify thereto.

                     2.      Capitalized terms shall have the same meaning as those used in the Settlement.

                     3.      I previously entered into a Finance Agreement and GAP Agreement that was

            assigned to Wells Fargo. I brought this lawsuit because I did not receive an Early Payoff GAP

            Refund after I paid off my Finance Agreement early.
                     4.      I understand that as a Class Representative, I must take all necessary actions to

            protect the interest of the Class. I further understand I have a duty to act in the best interests of

            the Class. I have and will continue to uphold my duties as a Class Representative.

                     5.      I retained highly qualified lawyers to pursue this lawsuit. I have worked

            cooperatively with my lawyers throughout the litigation. My lawyers have regularly asked for

            my help and let me know about case developments. I have made myself available to answer any

            questions they have and to provide them with any information they need, including to respond to

            written discovery questions from Wells Fargo. I have been and am committed to pursuing this

            case on my behalf and on behalf of the other Class members.

                     6.      I am not aware of any conflicts of interest between me and the other Class

            members, nor am I aware of my lawyers having any such conflicts. My interests are the same as

            the other Class members.

                     7.      I believe the proposed Settlement of this case is fair, adequate and reasonable and

            in the best interests of the Class. I understand the Settlement is subject to court approval.

                   I certify under penalty of perjury under the laws of the United States of America that the
                                                                14th
            foregoing is true and correct. Executed on this ____ day of May, 2021.

                                                             Sign:
                                                                               Fred Brown
                                                             Print Name:




                                                                8
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 52 of 84 Page ID
                                  #:3382




                                                      Tab 4
                                      9
DocuSign Envelope ID: 4EEF003C-5A9A-4990-A291-982BDDFA9E9C
          Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 53 of 84 Page ID
                                            #:3383



                                                        DECLARATION
                      Vanity Arrington
            I,                               , declare as follows:

                     1.      I am over 18 years old. I have personal knowledge of the matters set forth herein

            and if called to testify would and could competently testify thereto.

                     2.      Capitalized terms shall have the same meaning as those used in the Settlement.

                     3.      I previously entered into a Finance Agreement and GAP Agreement that was

            assigned to Wells Fargo. I brought this lawsuit because I did not receive an Early Payoff GAP

            Refund after I paid off my Finance Agreement early.
                     4.      I understand that as a Class Representative, I must take all necessary actions to

            protect the interest of the Class. I further understand I have a duty to act in the best interests of

            the Class. I have and will continue to uphold my duties as a Class Representative.

                     5.      I retained highly qualified lawyers to pursue this lawsuit. I have worked

            cooperatively with my lawyers throughout the litigation. My lawyers have regularly asked for

            my help and let me know about case developments. I have made myself available to answer any

            questions they have and to provide them with any information they need, including to respond to

            written discovery questions from Wells Fargo. I have been and am committed to pursuing this

            case on my behalf and on behalf of the other Class members.

                     6.      I am not aware of any conflicts of interest between me and the other Class

            members, nor am I aware of my lawyers having any such conflicts. My interests are the same as

            the other Class members.

                     7.      I believe the proposed Settlement of this case is fair, adequate and reasonable and

            in the best interests of the Class. I understand the Settlement is subject to court approval.

                  I certify under penalty of perjury under the laws of the United States of America that the
                                                               14th
            foregoing is true and correct. Executed on this ____ day of May, 2021.

                                                             Sign:
                                                                               Vanity Arrington
                                                             Print Name:




                                                               10
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 54 of 84 Page ID
                                  #:3384




                                                      Tab 5
                                     11
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 55 of 84 Page ID
                                  #:3385



                                           DECLARATION

 I, KASHIF AWAN, declare as follows:

         1.      I am over 18 years old. I have personal knowledge of the matters set forth herein

 and if called to testify would and could competently testify thereto.

         2.      Capitalized terms shall have the same meaning as those used in the Settlement.

         3.      I previously entered into a Finance Agreement and GAP Agreement that was

 assigned to Wells Fargo. I brought this lawsuit because I did not receive an Early Payoff GAP

 Refund after I paid off my Finance Agreement early.

         4.      I understand that as a Class Representative, I must take all necessary actions to

 protect the interest of the Class. I further understand I have a duty to act in the best interests of

 the Class. I have and will continue to uphold my duties as a Class Representative.

         5.      I retained highly qualified lawyers to pursue this lawsuit. I have worked

 cooperatively with my lawyers throughout the litigation. My lawyers have regularly asked for

 my help and let me know about case developments. I have made myself available to answer any

 questions they have and to provide them with any information they need, including to respond to

 written discovery questions from Wells Fargo. I have been and am committed to pursuing this

 case on my behalf and on behalf of the other Class members.

         6.      I am not aware of any conflicts of interest between me and the other Class

 members, nor am I aware of my lawyers having any such conflicts. My interests are the same as

 the other Class members.

         7.      I believe the proposed Settlement of this case is fair, adequate and reasonable and

 in the best interests of the Class. I understand the Settlement is subject to court approval.

       I certify under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct. Executed on this ___ day of May, 2021.

                                                 Sign:
                                                         KASHIF AWAN

                                                 Print Name:    Kashif Awan



                                                   12
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 56 of 84 Page ID
                                  #:3386




                                     13
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 57 of 84 Page ID
                                  #:3387




                                                      Tab 6
                                     14
DocuSign Envelope ID: EE684886-9B52-4D79-98F4-78C463ED3040
          Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 58 of 84 Page ID
                                            #:3388



                                                         DECLARATION
                      Gretta Carter
            I,                                , declare as follows:

                     1.      I am over 18 years old. I have personal knowledge of the matters set forth herein

            and if called to testify would and could competently testify thereto.

                     2.      Capitalized terms shall have the same meaning as those used in the Settlement.

                     3.      I previously entered into a Finance Agreement and GAP Agreement that was

            assigned to Wells Fargo. I brought this lawsuit because I did not receive an Early Payoff GAP

            Refund after I paid off my Finance Agreement early.
                     4.      I understand that as a Class Representative, I must take all necessary actions to

            protect the interest of the Class. I further understand I have a duty to act in the best interests of

            the Class. I have and will continue to uphold my duties as a Class Representative.

                     5.      I retained highly qualified lawyers to pursue this lawsuit. I have worked

            cooperatively with my lawyers throughout the litigation. My lawyers have regularly asked for

            my help and let me know about case developments. I have made myself available to answer any

            questions they have and to provide them with any information they need, including to respond to

            written discovery questions from Wells Fargo. I have been and am committed to pursuing this

            case on my behalf and on behalf of the other Class members.

                     6.      I am not aware of any conflicts of interest between me and the other Class

            members, nor am I aware of my lawyers having any such conflicts. My interests are the same as

            the other Class members.

                     7.      I believe the proposed Settlement of this case is fair, adequate and reasonable and

            in the best interests of the Class. I understand the Settlement is subject to court approval.

                   I certify under penalty of perjury under the laws of the United States of America that the
                                                                17
            foregoing is true and correct. Executed on this ____ day of May, 2021.

                                                             Sign:
                                                                               Gretta Carter
                                                             Print Name:




                                                                15
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 59 of 84 Page ID
                                  #:3389




                                                      Tab 7
                                     16
DocuSign Envelope ID: 1470E93A-480A-4448-9907-05AA839388B6
          Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 60 of 84 Page ID
                                            #:3390



                                                             DECLARATION
                      JAMES ATKINS
             I,                                , declare as follows:

                     1.       I am over 18 years old. I have personal knowledge of the matters set forth herein

             and if called to testify would and could competently testify thereto.

                     2.       Capitalized terms shall have the same meaning as those used in the Settlement.

                     3.       I previously entered into a Finance Agreement and GAP Agreement that was

             assigned to Wells Fargo. I brought this lawsuit because I did not receive an Early Payoff GAP

             Refund after I paid off my Finance Agreement early.
                     4.       I understand that as a Class Representative, I must take all necessary actions to

             protect the interest of the Class. I further understand I have a duty to act in the best interests of

             the Class. I have and will continue to uphold my duties as a Class Representative.

                     5.       I retained highly qualified lawyers to pursue this lawsuit. I have worked

             cooperatively with my lawyers throughout the litigation. My lawyers have regularly asked for

             my help and let me know about case developments. I have made myself available to answer any

             questions they have and to provide them with any information they need, including to respond to

             written discovery questions from Wells Fargo. I have been and am committed to pursuing this

             case on my behalf and on behalf of the other Class members.

                     6.       I am not aware of any conflicts of interest between me and the other Class

             members, nor am I aware of my lawyers having any such conflicts. My interests are the same as

             the other Class members.

                     7.       I believe the proposed Settlement of this case is fair, adequate and reasonable and

             in the best interests of the Class. I understand the Settlement is subject to court approval.

                   I certify under penalty of perjury under the laws of the United States of America that the
                                                                  14
             foregoing is true and correct. Executed on this ____ day of May, 2021.

                                                                Sign:
                                                                                JAMES ATKINS
                                                                Print Name:




                                                                  17
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 61 of 84 Page ID
                                  #:3391




                                                      Tab 8
                                     18
DocuSign Envelope ID: BE66F353-4718-4575-B8FF-64CC9C0984AB
          Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 62 of 84 Page ID
                                            #:3392



                                                         DECLARATION
                      IIka Robinson-Eaton
            I,                                , declare as follows:

                     1.      I am over 18 years old. I have personal knowledge of the matters set forth herein

            and if called to testify would and could competently testify thereto.

                     2.      Capitalized terms shall have the same meaning as those used in the Settlement.

                     3.      I previously entered into a Finance Agreement and GAP Agreement that was

            assigned to Wells Fargo. I brought this lawsuit because I did not receive an Early Payoff GAP

            Refund after I paid off my Finance Agreement early.
                     4.      I understand that as a Class Representative, I must take all necessary actions to

            protect the interest of the Class. I further understand I have a duty to act in the best interests of

            the Class. I have and will continue to uphold my duties as a Class Representative.

                     5.      I retained highly qualified lawyers to pursue this lawsuit. I have worked

            cooperatively with my lawyers throughout the litigation. My lawyers have regularly asked for

            my help and let me know about case developments. I have made myself available to answer any

            questions they have and to provide them with any information they need, including to respond to

            written discovery questions from Wells Fargo. I have been and am committed to pursuing this

            case on my behalf and on behalf of the other Class members.

                     6.      I am not aware of any conflicts of interest between me and the other Class

            members, nor am I aware of my lawyers having any such conflicts. My interests are the same as

            the other Class members.

                     7.      I believe the proposed Settlement of this case is fair, adequate and reasonable and

            in the best interests of the Class. I understand the Settlement is subject to court approval.

                   I certify under penalty of perjury under the laws of the United States of America that the
                                                                14
            foregoing is true and correct. Executed on this ____ day of May, 2021.

                                                             Sign:
                                                                               IIka Robinson-Eaton
                                                             Print Name:




                                                                19
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 63 of 84 Page ID
                                  #:3393




                                                      Tab 9
                                     20
DocuSign Envelope ID: F6945BC6-58E3-4404-8FEC-48E33B0C2269
          Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 64 of 84 Page ID
                                            #:3394



                                                         DECLARATION
                      Janet Corpes
            I,                                , declare as follows:

                     1.      I am over 18 years old. I have personal knowledge of the matters set forth herein

            and if called to testify would and could competently testify thereto.

                     2.      Capitalized terms shall have the same meaning as those used in the Settlement.

                     3.      I previously entered into a Finance Agreement and GAP Agreement that was

            assigned to Wells Fargo. I brought this lawsuit because I did not receive an Early Payoff GAP

            Refund after I paid off my Finance Agreement early.
                     4.      I understand that as a Class Representative, I must take all necessary actions to

            protect the interest of the Class. I further understand I have a duty to act in the best interests of

            the Class. I have and will continue to uphold my duties as a Class Representative.

                     5.      I retained highly qualified lawyers to pursue this lawsuit. I have worked

            cooperatively with my lawyers throughout the litigation. My lawyers have regularly asked for

            my help and let me know about case developments. I have made myself available to answer any

            questions they have and to provide them with any information they need, including to respond to

            written discovery questions from Wells Fargo. I have been and am committed to pursuing this

            case on my behalf and on behalf of the other Class members.

                     6.      I am not aware of any conflicts of interest between me and the other Class

            members, nor am I aware of my lawyers having any such conflicts. My interests are the same as

            the other Class members.

                     7.      I believe the proposed Settlement of this case is fair, adequate and reasonable and

            in the best interests of the Class. I understand the Settlement is subject to court approval.

                   I certify under penalty of perjury under the laws of the United States of America that the
                                                                May 14 2021
            foregoing is true and correct. Executed on this ____ day of May, 2021.

                                                             Sign:
                                                                               Janet Corpes
                                                             Print Name:




                                                                21
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 65 of 84 Page ID
                                  #:3395




                                                 Tab 10
                                     22
DocuSign Envelope ID: E68FB0F5-57EF-45A1-9744-4941193021A3
          Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 66 of 84 Page ID
                                            #:3396



                                                             DECLARATION
                      Terri Jones
             I,                                , declare as follows:

                     1.       I am over 18 years old. I have personal knowledge of the matters set forth herein

             and if called to testify would and could competently testify thereto.

                     2.       Capitalized terms shall have the same meaning as those used in the Settlement.

                     3.       I previously entered into a Finance Agreement and GAP Agreement that was

             assigned to Wells Fargo. I brought this lawsuit because I did not receive an Early Payoff GAP

             Refund after I paid off my Finance Agreement early.
                     4.       I understand that as a Class Representative, I must take all necessary actions to

             protect the interest of the Class. I further understand I have a duty to act in the best interests of

             the Class. I have and will continue to uphold my duties as a Class Representative.

                     5.       I retained highly qualified lawyers to pursue this lawsuit. I have worked

             cooperatively with my lawyers throughout the litigation. My lawyers have regularly asked for

             my help and let me know about case developments. I have made myself available to answer any

             questions they have and to provide them with any information they need, including to respond to

             written discovery questions from Wells Fargo. I have been and am committed to pursuing this

             case on my behalf and on behalf of the other Class members.

                     6.       I am not aware of any conflicts of interest between me and the other Class

             members, nor am I aware of my lawyers having any such conflicts. My interests are the same as

             the other Class members.

                     7.       I believe the proposed Settlement of this case is fair, adequate and reasonable and

             in the best interests of the Class. I understand the Settlement is subject to court approval.

                   I certify under penalty of perjury under the laws of the United States of America that the
                                                                  14
             foregoing is true and correct. Executed on this ____ day of May, 2021.

                                                                Sign:
                                                                                Terri Jones
                                                                Print Name:




                                                                  23
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 67 of 84 Page ID
                                  #:3397




                                                 Tab 11
                                     24
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 68 of 84 Page ID
                                  #:3398



                                           DECLARATION

 I, HEIDI HUMPHREYS, declare as follows:

         1.      I am over 18 years old. I have personal knowledge of the matters set forth herein

 and if called to testify would and could competently testify thereto.

         2.      Capitalized terms shall have the same meaning as those used in the Settlement.

         3.      I previously entered into a Finance Agreement and GAP Agreement that was

 assigned to Wells Fargo. I brought this lawsuit because I did not receive an Early Payoff GAP

 Refund after I paid off my Finance Agreement early.

         4.      I understand that as a Class Representative, I must take all necessary actions to

 protect the interest of the Class. I further understand I have a duty to act in the best interests of

 the Class. I have and will continue to uphold my duties as a Class Representative.

         5.      I retained highly qualified lawyers to pursue this lawsuit. I have worked

 cooperatively with my lawyers throughout the litigation. My lawyers have regularly asked for

 my help and let me know about case developments. I have made myself available to answer any

 questions they have and to provide them with any information they need, including to respond to

 written discovery questions from Wells Fargo. I have been and am committed to pursuing this

 case on my behalf and on behalf of the other Class members.

         6.      I am not aware of any conflicts of interest between me and the other Class

 members, nor am I aware of my lawyers having any such conflicts. My interests are the same as

 the other Class members.

         7.      I believe the proposed Settlement of this case is fair, adequate and reasonable and

 in the best interests of the Class. I understand the Settlement is subject to court approval.

       I certify under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct. Executed on this ___ day of May, 2021.

                                                 Sign:
                                                         HEIDI HUMPHREYS

                                                 Print Name:    Heidi Humphreys



                                                   25
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 69 of 84 Page ID
                                  #:3399




                                     26
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 70 of 84 Page ID
                                  #:3400




                                                 Tab 12
                                     27
DocuSign Envelope ID: 0D0158AC-B03F-4165-9877-E4F02D1452F3
          Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 71 of 84 Page ID
                                            #:3401



                                                         DECLARATION
                      Ria Marteins
            I,                                , declare as follows:

                     1.      I am over 18 years old. I have personal knowledge of the matters set forth herein

            and if called to testify would and could competently testify thereto.

                     2.      Capitalized terms shall have the same meaning as those used in the Settlement.

                     3.      I previously entered into a Finance Agreement and GAP Agreement that was

            assigned to Wells Fargo. I brought this lawsuit because I did not receive an Early Payoff GAP

            Refund after I paid off my Finance Agreement early.
                     4.      I understand that as a Class Representative, I must take all necessary actions to

            protect the interest of the Class. I further understand I have a duty to act in the best interests of

            the Class. I have and will continue to uphold my duties as a Class Representative.

                     5.      I retained highly qualified lawyers to pursue this lawsuit. I have worked

            cooperatively with my lawyers throughout the litigation. My lawyers have regularly asked for

            my help and let me know about case developments. I have made myself available to answer any

            questions they have and to provide them with any information they need, including to respond to

            written discovery questions from Wells Fargo. I have been and am committed to pursuing this

            case on my behalf and on behalf of the other Class members.

                     6.      I am not aware of any conflicts of interest between me and the other Class

            members, nor am I aware of my lawyers having any such conflicts. My interests are the same as

            the other Class members.

                     7.      I believe the proposed Settlement of this case is fair, adequate and reasonable and

            in the best interests of the Class. I understand the Settlement is subject to court approval.

                   I certify under penalty of perjury under the laws of the United States of America that the
                                                                May 14
            foregoing is true and correct. Executed on this ____ day of May, 2021.

                                                             Sign:
                                                                               Ria Marteins
                                                             Print Name:




                                                                28
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 72 of 84 Page ID
                                  #:3402




                                                 Tab 13
                                     29
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 73 of 84 Page ID
                                  #:3403



                                           DECLARATION

 I, BRIAN SWEENEY, declare as follows:

         1.      I am over 18 years old. I have personal knowledge of the matters set forth herein

 and if called to testify would and could competently testify thereto.

         2.      Capitalized terms shall have the same meaning as those used in the Settlement.

         3.      I previously entered into a Finance Agreement and GAP Agreement that was

 assigned to Wells Fargo. I brought this lawsuit because I did not receive an Early Payoff GAP

 Refund after I paid off my Finance Agreement early.

         4.      I understand that as a Class Representative, I must take all necessary actions to

 protect the interest of the Class. I further understand I have a duty to act in the best interests of

 the Class. I have and will continue to uphold my duties as a Class Representative.

         5.      I retained highly qualified lawyers to pursue this lawsuit. I have worked

 cooperatively with my lawyers throughout the litigation. My lawyers have regularly asked for

 my help and let me know about case developments. I have made myself available to answer any

 questions they have and to provide them with any information they need, including to respond to

 written discovery questions from Wells Fargo. I have been and am committed to pursuing this

 case on my behalf and on behalf of the other Class members.

         6.      I am not aware of any conflicts of interest between me and the other Class

 members, nor am I aware of my lawyers having any such conflicts. My interests are the same as

 the other Class members.

         7.      I believe the proposed Settlement of this case is fair, adequate and reasonable and

 in the best interests of the Class. I understand the Settlement is subject to court approval.

       I certify under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct. Executed on this ___ day of May, 2021.

                                                 Sign:
                                                         BRIAN SWEENEY

                                                 Print Name:    Brian Sweeney



                                                   30
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 74 of 84 Page ID
                                  #:3404




                                     31
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 75 of 84 Page ID
                                  #:3405




                                                 Tab 14
                                     32
DocuSign Envelope ID: FD63AA46-E50A-4134-82E4-D25F292675DF
          Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 76 of 84 Page ID
                                            #:3406



                                                         DECLARATION
                      NeKecia Dean
            I,                                , declare as follows:

                     1.      I am over 18 years old. I have personal knowledge of the matters set forth herein

            and if called to testify would and could competently testify thereto.

                     2.      Capitalized terms shall have the same meaning as those used in the Settlement.

                     3.      I previously entered into a Finance Agreement and GAP Agreement that was

            assigned to Wells Fargo. I brought this lawsuit because I did not receive an Early Payoff GAP

            Refund after I paid off my Finance Agreement early.
                     4.      I understand that as a Class Representative, I must take all necessary actions to

            protect the interest of the Class. I further understand I have a duty to act in the best interests of

            the Class. I have and will continue to uphold my duties as a Class Representative.

                     5.      I retained highly qualified lawyers to pursue this lawsuit. I have worked

            cooperatively with my lawyers throughout the litigation. My lawyers have regularly asked for

            my help and let me know about case developments. I have made myself available to answer any

            questions they have and to provide them with any information they need, including to respond to

            written discovery questions from Wells Fargo. I have been and am committed to pursuing this

            case on my behalf and on behalf of the other Class members.

                     6.      I am not aware of any conflicts of interest between me and the other Class

            members, nor am I aware of my lawyers having any such conflicts. My interests are the same as

            the other Class members.

                     7.      I believe the proposed Settlement of this case is fair, adequate and reasonable and

            in the best interests of the Class. I understand the Settlement is subject to court approval.

                   I certify under penalty of perjury under the laws of the United States of America that the
                                                                14
            foregoing is true and correct. Executed on this ____ day of May, 2021.

                                                             Sign:
                                                                               NeKecia Dean
                                                             Print Name:




                                                                33
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 77 of 84 Page ID
                                  #:3407




                                                 Tab 15
                                     34
DocuSign Envelope ID: 76254564-4D0A-4938-B470-5E703F22C021
          Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 78 of 84 Page ID
                                            #:3408



                                                             DECLARATION
                      Von Griffin
             I,                                , declare as follows:

                     1.       I am over 18 years old. I have personal knowledge of the matters set forth herein

             and if called to testify would and could competently testify thereto.

                     2.       Capitalized terms shall have the same meaning as those used in the Settlement.

                     3.       I previously entered into a Finance Agreement and GAP Agreement that was

             assigned to Wells Fargo. I brought this lawsuit because I did not receive an Early Payoff GAP

             Refund after I paid off my Finance Agreement early.
                     4.       I understand that as a Class Representative, I must take all necessary actions to

             protect the interest of the Class. I further understand I have a duty to act in the best interests of

             the Class. I have and will continue to uphold my duties as a Class Representative.

                     5.       I retained highly qualified lawyers to pursue this lawsuit. I have worked

             cooperatively with my lawyers throughout the litigation. My lawyers have regularly asked for

             my help and let me know about case developments. I have made myself available to answer any

             questions they have and to provide them with any information they need, including to respond to

             written discovery questions from Wells Fargo. I have been and am committed to pursuing this

             case on my behalf and on behalf of the other Class members.

                     6.       I am not aware of any conflicts of interest between me and the other Class

             members, nor am I aware of my lawyers having any such conflicts. My interests are the same as

             the other Class members.

                     7.       I believe the proposed Settlement of this case is fair, adequate and reasonable and

             in the best interests of the Class. I understand the Settlement is subject to court approval.

                   I certify under penalty of perjury under the laws of the United States of America that the
                                                                  05-14-2021
             foregoing is true and correct. Executed on this ____ day of May, 2021.

                                                                Sign:
                                                                                Von Griffin
                                                                Print Name:




                                                                  35
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 79 of 84 Page ID
                                  #:3409




                                         Exhibit 3
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 80 of 84 Page ID
                                  #:3410



                HERRERA, ET AL. V. WELLS FARGO BANK


                Frank Sims & Stolper LLP Time Summary


                              Timekeeper Summary
        Timekeeper                    Hours        Fee Billed
        Andrew Stolper [Partner]      1,292.42 h   $1,227,789.50
        Jason Frank [Partner]         2,229.90 h   $2,231,265.00
        Scott Sims [Partner]          870.95 h     $783,585.00
        Maritza Nowowiejski
                                      83.40 h      $33,360.00
        [Paralegal]

        Total                         4,476.67 h   $4,275,999.50
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 81 of 84 Page ID
                                  #:3411




                                         Exhibit 4
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 82 of 84 Page ID
                                  #:3412



                  HERRERA, ET AL. V. WELLS FARGO BANK

                     Frank Sims & Stolper LLP Expenses
  Feb 27, 2018   USDC - Filing Fee                                             $400.00

  Mar 02, 2018   USDC - F. Azar Pro Hac Vice Application Fee                   $325.00

  Mar 08, 2018   USDC - B. Hanlin Pro Hac Vice Application Fee.                $325.00

  Mar 31, 2018   Nationwide Legal, LLC - Invoice No. 279087 - Control          $257.90
                 Nos. 2790286, 2790287
  May 05, 2018   LawToolBox.com, Inc. - Invoice No. SI 15107 - 701050-1         $69.00

  Aug 23, 2018   American Airlines - Washington DC to Charlotte NC -           $354.20
                 Andrew Stolper.
  Aug 28, 2018   VTS Crown Cab Company, Charlotte, NC. - Andrew                 $31.80
                 Stolper.
  Aug 28, 2018   Kimpton Tyron Park - Charlotte NC - Andrew Stolper            $173.06

  Aug 29, 2018   Kimpton Tyron Park Hotel, Charlotte, NC - Andrew                $4.29
                 Stolper.
  Aug 29, 2018   Kimpton Tyron Park Hotel - Charlotte, NC - Andrew             $533.47
                 Stolper
  Nov 27, 2018   Corner Bakery Invoice No. 755474 - Pre-Mediation              $131.00
                 Conference
  Dec 18, 2018   Signature Resolution - Mediation - Invoice No. 2554 - FSS    $7,950.00
                 Ck. No. 1934.
  Feb 25, 2019   New Jersey Business Records Service - Receipt ID                $6.25
                 90561633266 - Agent for Service of Process Query Re
                 Sansone Nissan (Subpoena)
  Mar 08, 2019   Nationwide Legal - Invoice No. 8713 - Order Nos. OC2338,      $462.00
                 OC2339 & OC2389 (Subpoenas to Bakhtiari Auto, Toyota
                 Motor Ins. Services & Nissan Sansone)
  Apr 08, 2019   United Airlines - Confirmation No. G7105C - Flights          $1,925.60
                 to/from Orange County-New Jersey-Washington D.C. Re
                 Sansone Deposition and Meetings with staff for Rep
                 Perlstein, Porter and Waters.
  May 03, 2019   L. Scott Baggett, Ph.D. - Invoice No. 05032019-1 - FSS Ck.   $6,300.00
                 No. 1987
  Jun 05, 2019   United Airlines - Confirmation No. 043H95 - Flights          $2,696.60
                 to/from New Jersey Re Sansone Deposition.
  Jul 18, 2019   Southwest Airlines.                                           $536.98

  Jul 22, 2019   American Airlines.                                            $691.01
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 83 of 84 Page ID
                                  #:3413



  Jul 23, 2019   LAX Airport Urth Cafe.                                    $21.81

  Jul 23, 2019   SWA Inflight WIFI.                                         $8.00

  Jul 23, 2019   Uber.                                                      $7.61

  Jul 23, 2019   Uber.                                                     $25.20

  Jul 24, 2019   Four Seasons Hotel, St. Louis, MO.                       $560.88

  Jul 24, 2019   Surgarfire Smokehouse, St. Louis, MO.                     $21.78

  Jul 24, 2019   Uber.                                                      $3.00

  Jul 24, 2019   Uber.                                                      $5.72

  Jul 24, 2019   Uber.                                                     $26.19

  Jul 24, 2019   CMT Anaheim - Yellow Cab.                                 $25.00

  Oct 02, 2019   USDC - Pro Hac Filing Fee Re Michael D. Murphy           $400.00

  Oct 31, 2019   Southwest Airlines - ADS Flight to Oakland - Caruso      $311.98
                 Deposition.
  Oct 31, 2019   Amex Fine Hotels and Resorts.                           $1,162.12

  Oct 31, 2019   Southwest Airlines - Andrew Stolper (Oakland).           $311.98

  Oct 31, 2019   Loews Regency San Francisco - JMF & ADS - Caruso        $1,162.12
                 Deposition.
  Nov 01, 2019   Southwest Airlines - JMF Flight to Oakland - Caruso      $275.98
                 Deposition.
  Nov 01, 2019   Southwest Airlines - JMF Return Flight from Oakland -    $239.97
                 Caruso Deposition.
  Nov 05, 2019   Lyft.                                                     $34.73

  Nov 06, 2019   Loews San Francisco Hotel.                               $144.73

  Nov 06, 2019   Peets Coffee Oakland Airport.                             $21.66

  Nov 06, 2019   SWA Inflight Wifi.                                         $8.00

  Nov 06, 2019   Uber.                                                    $126.08

  Nov 10, 2019   Delta Airlines - Andrew Stolper (Raleigh, NC)            $792.30

  Nov 10, 2019   Delta Airlines - Jason Frank (Raleigh, NC).              $792.30

  Nov 10, 2019   Orbitz - Hyatt Place, Raleigh, NC.                       $810.84

  Nov 11, 2019   Delta Airlines - Jason Frank (Raleigh, NC).              $632.30
Case 8:18-cv-00332-JVS-MRW Document 200-1 Filed 06/07/21 Page 84 of 84 Page ID
                                  #:3414



  Nov 11, 2019   Delta Airlines - Andrew Stolper (Raleigh, NC).                  $632.30

  Nov 12, 2019   Crawford & Son Restaurant, Raleigh, NC.                         $179.38

  Nov 12, 2019   Uber.                                                            $48.13

  Nov 13, 2019   Uber.                                                            $59.17

  Nov 30, 2019   Nationwide Legal, LLC - Invoice No. 13746 -Order Nos.            $77.05
                 OC16038; OC16158 - FSS Ck. No. 2096.
  Feb 27, 2020   Sharon Seffens, Court Reporter - Transcript Re Bellwether       $245.00
                 Case Management Conference - FSS Ck# 2122.
  May 21, 2020   Norell Consulting, Inc. - Investigation. FSS Ck. No. 0131.     $2,000.00

  Jun 08, 2020   The Ranch at Laguna Beach - Mediation deposit.                 $1,987.99

  Jun 23, 2020   Judicate West - Invoice o. 507283.                             $2,625.00

  Jul 16, 2020   Exceptional Reporting Services, Inc. - Invoice No. 51625 -      $297.66
                 7/8/20 Transcript.
  Jul 16, 2020   PACER - 7-8-20 Hearing Transcript.                                $4.20

  Jul 17, 2020   Judicate West - Invoice No. 507283 - Credit Card Trans.        $2,625.00
                 ID: 1614048322.
  Jul 22, 2020   State of Texas - Secretary of State - Batch No. 98479160.         $2.05

  Jul 31, 2020   Nationwide Legal, LLC - Invoice No. 19922 - Order Nos.          $442.75
                 OC31327, OC31330 & OC31332 (Service of GAP
                 Administrator Subpoenas) - FSS Ck. No. 130.
  Aug 22, 2020   Exceptional Reporting Services, Inc. - Invoice No. 51746 -       $37.20
                 8/19/20 Hearing Transcript.
  Sep 10, 2020   Veritext - Invoice No. 4537413 - Deposition of Jennifer L.     $4,535.17
                 Holcomb.
  Oct 22, 2020   Veritext - Invoice No. 4606265 - Deposition of Doug            $1,776.00
                 Guziec (Innovative Aftermarket Systems, Inc.)
  Oct 27, 2020   Veritext - Invoice No. 4616967 - Deposition Video of           $1,480.00
                 Jennifer Holcomb (Norman & Co.).
  Dec 30, 2020   Judicate West - Invoice No. 519785 - Mediation 12/11/20        $2,250.00
                 (ACH Payment 1/19/21).
  May 11, 2021   Judicate West - Invoice No. 531341 - Mediator Services.        $1,500.00

  TOTAL:                                                                      $53,909.49
